EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESELLER AND SERVICES AGREEMENT

 

BETWEEN

 

RADIANT SYSTEMS, INC.

 

AND

 

WAVE ENTERPRISE SYSTEMS, INC.

 

DATED __________ __, 2003



--------------------------------------------------------------------------------

RESELLER AND SERVICES AGREEMENT

 

This Reseller Agreement (this “Agreement”) is effective as of this ____ day of
_________ __, 2003, between Radiant Systems, Inc., a corporation organized and
existing under the laws of the State of Georgia, with its principal place of
business at 3925 Brookside Parkway, Alpharetta, Georgia 30022 (hereinafter
“Radiant”), and Wave Enterprise Systems, Inc., a corporation organized and
existing under the laws of the State of Georgia, with its principal place of
business at 3905 Brookside Parkway, Alpharetta, Georgia 30022 (hereinafter
“Enterprise”).

 

WHEREAS, pursuant to that certain Separation Agreement between Radiant and
Enterprise dated as of the date hereof (the “Separation Agreement”), Radiant has
transferred to Enterprise the Enterprise Business (as defined therein), the
Enterprise Assets (as defined therein) and the Enterprise Liabilities (as
defined therein) effective immediately prior to the closing of the transactions
contemplated by that certain Share Exchange Agreement (the “Exchange Agreement”)
dated as of October 10, 2003 between Radiant and Erez Goren (“Separation”);

 

WHEREAS, the Enterprise Assets include the following computer programs: (i) the
Web-based productivity and enterprise management computer programs commonly
known as “Enterprise Productivity Suite”; (ii) the integrated workforce
management computer programs commonly known as “Visual Labor Management”; and
(iii) the labor management, inventory control and reporting computer programs
commonly known as “ReMacs Back Office Systems”;

 

WHEREAS, as part of the Separation, Radiant and Enterprise contemplated entering
into a comprehensive contractual relationship, the purpose of which includes:
(i) Radiant becoming a preferred reseller of the Enterprise Productivity Suite;
and (ii) Enterprise providing hosting, support, maintenance and professional
services under selected Radiant legacy client contracts which relate to the
computer programs identified above which were acquired by Enterprise in the
Separation;

 

WHEREAS, Radiant represents that it is in the business of marketing and
reselling computer products and providing certain services with respect to
computer products and that it has the facilities and staff necessary to: (i)
market and offer selected Enterprise computer products to end users; and (ii)
provide certain support and maintenance services to end users with respect to
such programs; and

 

WHEREAS, Radiant and Enterprise agree that throughout the term of this Agreement
they will treat each other in a fair, equitable, and ethical manner.

 

        NOW, THEREFORE, for and in consideration of the mutual premises,
warranties and representations set forth in this Agreement and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.     DEFINITIONS. In this Agreement, the following terms shall have the
meanings set forth below:

 

1



--------------------------------------------------------------------------------

        1.1 “Additional Enhancements” mean modifications to the Enterprise
Products made by Enterprise outside the scope of the support services described
in Section 14.1 and the maintenance services described in Section 14.4.

 

        1.2 “Affiliate” shall have the meaning ascribed to it in the Separation
Agreement.

 

        1.3 “Application Code” shall mean the Source Code described on Exhibit
Y.

 

        1.4 “Batch Hand Held Code” means the Source Code and Executable Code to
the “Batch Hand Held” computer program, as more particularly described on
Exhibit X.

 

        1.5 “Certification” shall mean Enterprise’s formal approval of a Person
as a reseller of Software and Hosting Services and as a provider of
Complementary Services, as more particularly described in Section 3 herein.

 

        1.6 “Competitive Offering” shall mean a web-based computer program that
contains features or functionality similar to the web-based supply chain or
workforce management computer programs included in the Software.

 

        1.7 “Complementary Services” shall mean the installation, consulting,
hosting, training, and support services that Radiant or its Distributors may
provide to Customers, all as more particularly described in Section 6.1(iii).

 

        1.8 “Customer” shall mean a Person operating within the Market that is
permitted by Radiant or a Distributor to use the Software subject to the terms
of a Software License Agreement for its own internal use and without further
right to sublicense, distribute, transfer or transmit the Software. For the
avoidance of doubt, “Customers” shall not include Legacy Clients, Strategic
Legacy Clients or Reseller Legacy Clients; provided, however, that if Radiant
sells any additional Software or ReMacs licenses to a Reseller Legacy Client
pursuant to a Software License Agreement as permitted by Section 7.1(iii)(c),
such Reseller Legacy Client shall be deemed to be a Customer with respect to
such additional licenses.

 

        1.9 “Customizable Software” means that portion of the Software
consisting of computer software modules and libraries that may be modified by
Radiant through the use of the Tools, as further provided herein, as more
particularly described on Exhibit K.

 

        1.10 “Derivative Works” shall mean a work which is based upon one or
more pre-existing works, such as a translation, modification, revision, or any
other form in which such pre-existing work is recast, transformed or adapted and
which, if prepared without the authorization of the owner of the pre-existing
work, would constitute copyright infringement.

 

        1.11 “Distributor” shall mean any distributor, dealer, reseller or
similar entity that is certified by Radiant and that Radiant authorizes,
pursuant to a Distributor Agreement, to distribute and resell Software licenses,
Hosting Services and Complementary Services to Customers.

 

 

2



--------------------------------------------------------------------------------

        1.12 “Distributor Agreement” shall mean the distributor agreement
between Radiant and a Distributor, pursuant to which the Distributor is granted,
among other things, the right to distribute or resell the Software and/or
Hosting Services.

 

        1.13 “Distributor Terms” shall mean the terms and conditions that are
required to be included in each Distributor Agreement, which terms and
conditions are identified on Exhibit B.

 

        1.14 “Documentation” shall mean the operating, training, reference
manuals and/or technical specifications relating to the use of the Enterprise
Products and any Enhancements, modifications or Upgrades thereto, supplied by
Enterprise to Radiant, Customers or Legacy Clients pursuant to this Agreement or
the applicable Legacy Contracts.

 

        1.15 “Effective Date” shall mean
_________________________________________________.

 

        1.16 “Enhancement” shall mean any change or addition to an Enterprise
Product made by Enterprise that, when made, adds new functions or improves the
Enterprise Product’s utility, efficiency, functional capability or application.
“Enhancement” shall not include separately priced or separately marketed
computer programs, even if such computer programs are designed to interface with
the Enterprise Product. “Enhancement” shall include all Error Corrections
developed by Enterprise.

 

        1.17 “Enterprise Products” shall mean individually, the Software, Tools,
VLM or ReMacs products and, collectively, all of such products.

 

        1.18 “Epsilon Code” means the Source Code and Executable Code to the
“Epsilon” computer program, as more particularly described on Exhibit A.

 

        1.19 “Error” shall mean any failure of an Enterprise Product to conform
in a material respect to the Documentation for such Enterprise Product.

 

        1.20 “Error Correction” shall mean either a modification or addition
that, when made or added to an Enterprise Product, establishes material
conformity of the Enterprise Product to its Documentation, or a procedure or
routine that helps eliminate the practical adverse effect on Customers or Legacy
Clients of such nonconformity.

 

        1.21 “Executable Code” shall mean a series of one or more
machine-readable instructions executable after suitable processing by a computer
or other programmable machine, without compilation or assembly.

 

        1.22 “Host System” shall mean the operating systems, application
software, designs, architecture, communications networks, firewalls, load
balances, servers, switches, hubs, routers and other hardware and documentation
which enable Customers or Legacy Clients to access and use the Software via the
internet.

 

        1.23 “Hosting Services” shall mean the application management and
hosting services Enterprise makes available to Customers or Legacy Clients to
enable them using the

 

 

3



--------------------------------------------------------------------------------

internet to access and use the Software through a Host System, which services
are more fully described on Exhibit C.

 

        1.24 “Hosting Terms” shall mean the terms and conditions that are
required to be included in any agreement between Radiant (or a third party host)
and a Customer pursuant to which hosting services will be provided, which terms
and conditions are identified on Exhibit M.

 

        1.25 “Legacy Clients” shall mean those Radiant clients existing as of
the Effective Date who are parties with Radiant to the Legacy Contracts and to
whom Enterprise will provide one or more Legacy Services.

 

        1.26 “Legacy Contracts” shall mean those Radiant client contracts
existing as of the Effective Date which are listed on Exhibit D, and for which
Enterprise will provide the Legacy Services pursuant to Section 7.

 

        1.27 “Legacy Services” shall mean solely the following services to be
performed by Enterprise following the Effective Date for the Legacy Clients
pursuant to Section 7, in each case, as such services relate solely to the
Enterprise Products (other than Tools) and/or Hosting Services specified in the
applicable Legacy Contracts:

 

(i) For the Software, ReMacs, and the computer programs licensed to Alltel (as
defined in Section 4.4(iii)) pursuant to the Alltel Agreement (as defined in
Section 4.4 (iii)): (a) Level 3 software support services and software
maintenance services (each, as defined in Exhibit P); (b) hosting services; (c)
software delivery, installation and consulting services; and (d) custom software
development services.

 

(ii) For VLM: any and all services required of Radiant including, without
limitation, software support services and software maintenance services,
software delivery and installation services, training, certification services
and custom software development services.

 

For the avoidance of doubt, support, maintenance, hosting, custom development or
other services required to be performed by Enterprise for or on behalf of a
Reseller Legacy Client pursuant to a new Software License Agreement (rather than
under a Legacy Contract) shall constitute services being performed for or on
behalf a “Customer” and shall not constitute “Legacy Services” as such term is
used herein.

 

        1.28 “Manufacturer Suggested Retail Price” or “MSRP” shall mean
Enterprise’s stated standard retail price for the Enterprise Products and
Hosting Services, as revised from time to time by Enterprise pursuant to Section
5.7.

 

        1.29 “Market” shall mean, throughout the world, (a) any Person that
engages primarily in one of the following businesses: (i) the sale of fueling
products and/or the operation of convenience stores including, without
limitation, fuel jobbers, distributors and dealers or grocery stores which offer
the sale of fuel or gas to consumers; (ii) food service including, without
limitation, table top, quick serve and fast casual restaurants, whether
franchised or independently owned, franchisors of such restaurants, or contract
food service operators or

 

 

4



--------------------------------------------------------------------------------

management companies; or (iii) entertainment venues including, without
limitation, movie theatres, amusement parks and sports arenas; (b) any specific
division or business unit (within any Person) that engages primarily in one of
the three lines of business identified in subsection (a) of this Section 1.29;
or (c) any portion, area, section, unit or department of a business, which
portion, area, section, unit or department engages in one of the three lines of
business identified in subsection (a) of this Section 1.29. By way of example, a
food service outlet that is located in a retail department store shall be
considered to be within the Market since the food service outlet falls within
category (ii) above, but the other departments within such retail department
store shall not be considered to be within the Market unless it falls within one
of the three categories above. For the avoidance of doubt, the parties agree
that any licenses or services sold by Radiant to a specific portion, division,
unit, area, section or department of a business (the “Specific Licensed Unit”),
as described in subsections (b) and (c), may not be sold to or used by or for
the benefit of any division, portion, unit, area, section or department of such
business other than the Specific Licensed Unit.

 

        1.30 “Marks” shall mean the trademarks, service marks or trade names of
Enterprise associated with the Enterprise Products, which are identified on
Exhibit E.

 

        1.31 “Order” shall mean a written commitment by Radiant, which shall be
in the form of Exhibit F, listing the Enterprise Product licenses, subscriptions
for Hosting Services and/or services that Radiant wishes to purchase from
Enterprise hereunder for Customers or Legacy Clients, as applicable.

 

        1.32 “Permitted Modifications” means modifications to the Customizable
Software created by Radiant with the Tools, subject to the restrictions set
forth on Exhibit Q.

 

        1.33 “Person” shall mean a natural person, a corporation, a limited
liability company, an association, a partnership (general or limited), a joint
venture, a trust, or any other entity.

 

        1.34 “Platform Code” shall mean the Source Code described on Exhibit Y.

 

        1.35 “POS Management Module” shall mean the Source Code and Executable
Code of the computer programs described on Exhibit G.

 

        1.36 “Radiant Marks” shall mean the trademarks, service marks or trade
names of Radiant associated with Radiant’s products or services, which are
identified on Exhibit R.

 

        1.37 “Radiant National Accounts” shall mean the selected existing or
active prospective clients of Radiant or its subsidiaries listed on Exhibit H.

 

        1.38 “ReMacs” shall mean the labor management, inventory control and
reporting computer programs known as the “ReMacs Back Office System” and which
includes the module known as the “Corporate Configuration Manager” or “CCM”
licensed to Legacy Clients under one or more of the Legacy Contracts. “ReMacs”
shall include all Enhancements and Upgrades to ReMacs that are sublicensed to
Legacy Clients by Radiant pursuant to Legacy Contracts or licensed by Enterprise
pursuant to this Agreement, as the case may be. “ReMacs” shall not include
Additional Enhancements to the ReMacs computer programs.

 

5



--------------------------------------------------------------------------------

        1.39 “ReMacs/VLM Code” means the Source Code of ReMacs and VLM.

 

        1.40 “Reseller Legacy Clients” means the Legacy Clients to whom Radiant
will continue to act a reseller (pursuant to Section 7) after the Effective
Date, which Reseller Legacy Clients are identified on Exhibit S.

 

        1.41 “RSL Code” means the Source Code and Executable Code to the
“Radiant Site Link” computer program, as more particularly described on Exhibit
V.

 

        1.42 “Sales Criteria” shall mean amounts received by Enterprise from
Radiant from Radiant’s resale of Software licenses and subscriptions to
Customers that in the case of each of the third year of the Initial Term and the
First Renewal Term (as defined in Section 23.1), equals or exceeds $2 million.
For purposes of this definition, the “amounts received by Enterprise” with
respect to a Software subscription shall equal the total non-contingent amounts
to be received by Enterprise for such Software subscription during the initial
term of the applicable Software License Agreement (but which is not for purposes
of this calculation to exceed five years). For the avoidance of doubt, amounts
received by Enterprise as a result of performing Legacy Services or other
services shall not be included in determining Sales Criteria.

 

        1.43 “Software” shall mean the Enterprise Productivity Suite product
described on Exhibit I. “Software” shall include all Time Clock Software related
to the Software as described on Exhibit I, Enhancements and Upgrades to the
Software that Enterprise provides to or is required to provide to Customers,
Legacy Clients or Radiant pursuant to Legacy Contracts or this Agreement, as the
case may be. “Software” shall not include Tools, Additional Enhancements, VLM,
ReMacs or the POS Management Module.

 

        1.44 “Software License Terms” shall mean the terms and conditions that
are required to be included in each Software License Agreement, which terms and
conditions are identified on Exhibit J.

 

        1.45 “Software License Agreement” shall mean the license agreement
between Radiant and a Customer, pursuant to which the Customer is granted the
right and license to possess, access and/or use the Software, and/or receive
Hosting Services from Enterprise, all in support of its own business activities,
and not for resale, sublicense or distribution.

 

        1.46 “Source Code” shall mean a series of instructions or statements in
an English-like high level computer language, C, or JAVA, or in a relatively
low-level language such as assembly language for a particular processor, that is
normally transformed by an interpreter or compiler into machine-readable
Executable Code for actual use on a computer.

 

        1.47 “Strategic Legacy Clients” shall mean those Legacy Clients listed
on Exhibit L.

 

        1.48 “Strategic Legacy Contracts” shall mean those Legacy Contracts
between Radiant and the Strategic Legacy Clients.

 

        1.49 “Strategic Legacy Services” shall mean those Legacy Services to be
performed by Enterprise under the Strategic Legacy Contracts.

 

 

6



--------------------------------------------------------------------------------

        1.50 “Time Clock Software” means the computer programs that are intended
to be installed on Time Clocks, as more particularly described on Exhibit I.

 

        1.51 “Time Clocks” shall mean those certain time clocks as more
particularly described on Exhibit W.

 

        1.52 “Tools” means those certain software tools identified on Exhibit T.

 

        1.53 “Upgrades” shall mean new versions or new releases of an Enterprise
Product or Tools, which may include Enhancements, and which are generally
distributed to Enterprise’s clients for no additional license fee. Upgrades do
not include new versions and new releases of an Enterprise Product or Tools that
are either (i) marketed as a new product which may contain new features and
functionality, or (ii) contain a substantially new Source Code base.

 

        1.54 “VLM” shall mean the labor management and control system providing
integrated business forecasting and budgeting, POS imports into forecasting,
time punch collection and validation, labor demand analysis, labor scheduling,
employee time and attendance management, payroll import or export, and labor
management reporting functionality known as “Visual Labor Management” and any
predecessors thereto (i.e. “Minute Man”) licensed to Legacy Clients under one or
more Legacy Contracts. “VLM” shall include the Time Clock Software related to
VLM (as described on Exhibit I) and all Enhancements and Upgrades to VLM that
are sublicensed to Legacy Clients by Radiant pursuant to Legacy Contracts or
licensed by Enterprise pursuant to this Agreement, as the case may be. “VLM”
shall not include Additional Enhancements to the VLM computer programs.

 

2.     APPOINTMENT OF RADIANT.

 

        2.1 Appointment. Subject to Radiant attaining and maintaining the
Certification required hereunder, and/or to Distributors attaining and
maintaining certification by Radiant as required hereunder, and subject to the
terms and conditions of this Agreement, and only within the Market, Enterprise
appoints and authorizes Radiant and its Distributors to market, sell, resell,
sublicense and/or distribute to Customers on a non-exclusive basis the
Executable Code version of the Software; (ii) Hosting Services; and (iii)
Complementary Services. The parties agree that unless otherwise specified
herein, Radiant is under no obligation to undertake any such activities and
nothing herein shall be construed as a guarantee on Radiant’s part that
Enterprise will realize any revenue from the aforementioned appointment.

 

        2.2 Limitations. Radiant acknowledges and agrees that (i) its rights
with respect to reselling the Software and Hosting Services are limited to
Customers operating within the Market, and (ii) Enterprise shall have the sole
and exclusive right to dictate whether the Software will be licensed by Radiant
and its Distributors on a subscription basis or on a per-license basis, subject,
however, to the restriction that (a) Radiant must receive at least six months
prior written notice if Enterprise intends to change the then-current licensing
methodology, and (b) any such change shall not affect any offer, contract or
arrangement between Radiant and its Customers entered into in writing prior to
the effective date of the change (provided Radiant is able to substantiate the
submission of the specific written offer, contract or arrangement). Enterprise
acknowledges and agrees that it has no right to market, distribute, license or
sell any

 

7



--------------------------------------------------------------------------------

Software, Hosting Services, or services substantially similar to the
Complementary Services to the Radiant National Accounts during the six month
period commencing with the Effective Date (the “Reservation Period”). Subsequent
to the Reservation Period, Enterprise shall have the right to market,
distribute, license and sell any Software, Hosting Services and services
substantially similar to the Complementary Services to any or all Radiant
National Accounts. Enterprise and Radiant agree that all Persons other than
Radiant National Accounts during the Reservation Period will constitute
prospective clients for either party and either party shall have the
unrestricted right to market and sell products and services to such Persons as
it deems appropriate (except as expressly restricted in this Agreement).
Notwithstanding the preceding sentence, during the Reservation Period, if
Radiant shall offer, market or sell any product to a Radiant National Account
that is a competitive alternative to any Enterprise Product, then such Person
shall no longer be deemed to be a Radiant National Account and the restrictions
herein on Enterprise’s right to freely market, distribute, license or sell the
Software and/or any services to such Person shall be waived.

 

        2.3 Reservation of Rights. Except as restricted by Section 2.2,
Enterprise reserves the right (i) through its own employees and contractors, or
(ii) through other resellers, distributors and co-marketers, to market,
distribute and sublicense the Enterprise Products and to market and sell Hosting
Services and services substantially similar to the Complementary Services. Other
than as set forth in Section 2.2, this Agreement does not, nor is it intended
to, address the means, methods and under what conditions, Radiant markets,
distributes, licenses and sells its own products and service offerings.

 

        2.4 No Marketing Fees. Radiant acknowledges and agrees that Enterprise
is under no obligation to pay Radiant any fees, royalties or expenses in
connection with Radiant’s marketing of the Software, Hosting Services or
Complementary Services hereunder. Any such marketing activities are undertaken
by Radiant in consideration for Radiant’s Certification and Enterprise’s
appointment of Radiant as an authorized reseller of the Software and Hosting
Services. Radiant further acknowledges and agrees that the fees charged by
Radiant for the Complementary Services are the responsibility of the Customers
and not Enterprise.

 

3.     CERTIFICATION.

 

        3.1 Training. Radiant agrees to undertake, and to cause its Distributors
(collectively with Radiant, the “Resellers”) to undertake, the training that
Enterprise deems reasonably necessary for Resellers to become an authorized
reseller of the Enterprise Products (other than the Tools) and Hosting Services
and authorized providers of Complementary Services. Enterprise’s Certification
requirements are set forth in the “Enterprise Certification Document,” as
reasonably supplemented or amended from time to time by Enterprise; provided,
however, that Enterprise agrees that the Enterprise Certification Document and
any supplements or amendments thereto shall apply to Radiant only if they are
also applicable to other resellers of the Enterprise Products, shall not have
the effect of amending any material term of this Agreement, shall be reasonable
and not arbitrary or capricious, and shall relate to Reseller’s obligations
hereunder (provided, however, that, notwithstanding anything contained herein to
the contrary, certification training requirements may be reasonably modified (in
a manner that is reasonable and not arbitrary or capricious) in Enterprise’s
sole discretion) or modify the Software License Terms. In the case of training
sessions held at Enterprise’s facilities, Radiant

 

8



--------------------------------------------------------------------------------

shall bear the responsibility for the expense of travel and living
accommodations for its employees. Enterprise will provide the training sessions
required herein at Enterprise’s facilities (unless otherwise agreed to by the
parties) and at times mutually agreed upon by the parties. Radiant will pay, for
itself and its Distributors, at Enterprise’s then-current Certification training
rates for such training (subject to the applicable discounts set forth on
Exhibit N).

 

        3.2 Certification Compliance. Any benefits and privileges offered by
Enterprise to the Resellers hereunder are contingent upon the Resellers being
continuously certified during the term of this Agreement.

 

        3.3 Annual Evaluations. To ensure that the Resellers maintain uniformity
and high quality standards in distributing and supporting the Enterprise
Products (other than the Tools), Hosting Services and Complementary Services,
Enterprise may perform annual evaluations of the Resellers’ performance
hereunder, such evaluation to include, without limitation, Enterprise’s review
of the Resellers’ performance of Complementary Services at the Resellers’
support facilities. All such evaluations of Radiant shall be conducted in
accordance with Section 28 herein. If, as a result of such evaluation,
Enterprise determines that Radiant has not maintained Enterprise’s Certification
requirements, as required, Enterprise shall reasonably decide either: (i)
subject to the restrictions on training in Section 3.1, to require Radiant to
undergo such additional training as Enterprise deems reasonably necessary, for
an additional Certification fee; or (ii) if Radiant fails to undertake and
successfully complete the training in subsection (i), to terminate Radiant’s
right to act as a reseller of the Software, Hosting Services and provider of
Complementary Services or training services, as the case may be; provided,
however, that termination under this Section 3.3 shall not affect Radiant’s
rights or obligations to resell Enterprise Products to Legacy Clients pursuant
to Legacy Contracts. Further, if as a result of such evaluation, Enterprise
determines that a Distributor has not maintained applicable certification
requirements, Radiant shall, at Enterprise’s written request, (i) cause the
Distributor to undergo such additional training as Enterprise deems reasonably
necessary, for an additional Certification fee; or (ii) if the Distributor fails
to undertake such training, terminate the Distributor’s right to act as a
reseller of the Software, Hosting Services and provider of Complementary
Services, as the case may be.

 

        3.4 Exception to Certification. Notwithstanding anything to the contrary
herein, Enterprise acknowledges and agrees that other than Certification for
Radiant to provide (i) hosting services for the Enterprise Products (other than
the Tools), and (ii) Level 2 support for the Enterprise Products (other than the
Tools), Radiant shall not be required to be certified (including, without
limitation, Certification under Sections 3.1, 3.2 and 3.3) (a) during the
Initial Term of this Agreement, or (b) during the First Renewal Term or the
Second Renewal Term (each as defined in Section 23.1) if Radiant has met its
Sales Criteria for each such term.

 

        3.5 Credit Checks. Radiant hereby authorizes Enterprise to request
credit reports and/or conduct background information checks on Radiant. Radiant
understands that the credit reports may include information derived from any
credit bureau and any other public records or other information bearing on
Radiant’s credit standing, credit capacity, credit worthiness, general
reputation, trustworthiness and/or business practices. Radiant understands that
in the event Enterprise receives an unacceptable credit and/or background check,
Enterprise shall have the right to discontinue sales on credit to Radiant or
modify existing credit terms.

 

 

9



--------------------------------------------------------------------------------

3.6 Certification of Distributors. Notwithstanding anything to the contrary
herein, at all times that Radiant is a reseller of the Enterprise Products
(other than the Tools) and Hosting Services, the Certification process for
Distributors shall be the responsibility of Radiant, and not Enterprise,
provided, however, that the criteria to be used by Radiant to certify
Distributors to resell the Enterprise Products (other than the Tools) and
Hosting Service and to be a provider of Complementary Services shall be
established by Enterprise, consistent at all times with the then-current
Certification criteria used by Enterprise with other similarly situated
distributors. Radiant shall have the right to conduct Certification training for
Distributors or to send the Distributors to Certification training as offered by
Enterprise hereunder, and Enterprise shall have the right to bill Radiant for
providing such training services at its standard training rates (subject to the
applicable discount set forth on Exhibit N). Radiant agrees that it shall be
responsible for and liable for all acts or omissions of its Distributors in
connection with each Distributor’s performance of its obligations under its
applicable Distributor Agreement.

 

4. GRANT OF LICENSE.

 

4.1 License. Subject to the terms and conditions of this Agreement, Enterprise
hereby grants to Radiant the worldwide (subject to export rules and regulations,
if applicable), non-exclusive, non-assignable (except as permitted herein),
non-transferable (except as permitted herein) and limited right and license to:

 

(i) market, distribute and sublicense the Software and Permitted Modifications
to Customers pursuant to a Software License Agreement solely for such Customers’
own internal use and to support such Customers’ own business activities and not
for resale or redistribution;

 

(ii) market and resell the Hosting Services to Customers solely to support
Customers’ use of the Software;

 

(iii) authorize Distributors to exercise Radiant’s rights as set forth in
subsections (i) and (ii) above, but subject to the same restrictions placed upon
Radiant with respect to the Software and the Hosting Services and subject to a
Distributor Agreement;

 

(iv) receive two copies of the Software and, if it so chooses, install the
Software at Radiant’s place of business for purposes of performing
demonstrations of the Software, testing the Software as permitted under Section
11, and providing Complementary Services to Customers;

 

(v) make copies of the Documentation for internal distribution and for
distribution to Customers;

 

(vi) use the Marks in connection with the license to Enterprise Products granted
under this Section 4, and sublicense the applicable Marks to Distributors for
use by Distributors as resellers of the Software and Hosting Services, provided
such use is consistent with this Agreement, including the provisions of Section
17 below;

 

10



--------------------------------------------------------------------------------

(vii) use, market, sublicense and distribute the Enterprise Products (other than
the Tools) to fulfill its obligations (existing as of the date hereof or
pursuant to amendments to applicable Legacy Contracts as set forth in Section
7.1(xi) hereto) to the Legacy Clients under the Legacy Contracts;

 

(viii) use the Tools to create Permitted Modifications; and

 

(ix) if Enterprise makes Tools generally available to the public (as determined
by Enterprise in its sole discretion), market, sublicense and distribute the
Tools to Customers pursuant to terms and conditions reasonably determined by
Enterprise at that time, it being understood and agreed that, at such time, the
parties will cooperate in an effort to amend this Agreement to reflect that the
Tools may be resold by Radiant.

 

4.2 Limitations. Except, in each case, for Permitted Modifications or as
permitted by Sections 4.4(i), 4.4(iv) and 12 with respect to Source Code
released from escrow, Radiant acknowledges and agrees that no license is granted
to Radiant to copy, modify or adapt the Enterprise Products, or to prepare
Derivative Works based on the Enterprise Products. Radiant also acknowledges,
and agrees that no license is granted to Radiant to transcribe or merge the
Enterprise Products or any portion thereof. Except as expressly permitted by
applicable law, Radiant shall not decompile, disassemble or reverse engineer the
Enterprise Products, or attempt to do so.

 

4.3 Reservation of Rights. Radiant acknowledges and agrees that its license
under Section 4.1 is non-exclusive and Enterprise retains the right to license
the Enterprise Products to Persons other than Radiant National Accounts during
the Reservation Period. Accordingly, Radiant’s rights to the Enterprise Products
are limited to the express licenses granted hereunder and as necessary to
fulfill its obligations under the Legacy Contracts. Except as otherwise
expressly provided herein or required by a Legacy Contract, neither Radiant, its
Distributors nor its Customers or Legacy Clients shall be entitled to possess
copies of the Enterprise Products, whether in Source Code or Executable Code
form. Without the express written consent of Enterprise, Radiant shall not
alter, modify, remove, obscure or cover any copyright notice, trademark notice
or patent notice on the Enterprise Products or Documentation or other
proprietary legends placed on or embedded by Enterprise in the Enterprise
Products or the Documentation. Without limiting the generality of the foregoing,
Radiant shall not be entitled to market or sell the Enterprise Products or
Hosting Services on a “private label” basis.

 

4.4 Additional Licenses.

 

(i) POS Management Module. Subject to the terms and conditions of this
Agreement, Enterprise hereby grants to Radiant a perpetual, irrevocable, fully
paid-up, non-exclusive, non-assignable, non-transferable and limited license to
use, modify, enhance, sublicense and create Derivative Works of the POS
Management Module in its sole discretion; provided, however, that Radiant’s
right to sublicense the POS Management Module shall be subject to the following
restrictions: (a) with respect to each sublicense granted during the initial
12-month period following the Effective Date, the client of Radiant that
sublicenses the POS Management Module may use the POS Management Module at (1)
such client’s retail sites solely for the purpose of cash

 

11



--------------------------------------------------------------------------------

reconciliation and end of day consolidation functions, and (2) such client’s
headquarters for back office point of sale configuration and administrative
functions, and (b) with respect to each sublicense granted after such 12-month
period, the client of Radiant that sublicenses the POS Management Module may use
the POS Management Module solely at such client’s headquarters for back office
point of sale configuration and administrative functions, and not at such
client’s retail sites. Radiant agrees to provide copies of any modifications,
enhancements or Derivative Works of or with respect to the POS Management
Module, if applicable, to Enterprise no less frequently than once per quarter,
and to train Enterprise with respect to such modifications, enhancements or
Derivative Works, if reasonably requested by Enterprise (subject to the
discounted rates applicable hereto set forth on Exhibit N). Radiant acknowledges
and agrees that Enterprise shall have no support or maintenance obligations
whatsoever with respect to the POS Management Module. Notwithstanding the
foregoing, Radiant agrees not to use the POS Management Module to create a
product offering which would reasonably be construed as a competitive
alternative to any of the Enterprise Products.

 

(ii) RSL Code and Batch Hand Held Code. Radiant hereby agrees to provide
Enterprise, no later than the 10th day after the Effective Date, with two (2)
full and complete copies each of the RSL Code and Batch Hand Held Code. The RSL
Code and the Batch Hand Held Code will each be owned jointly by the parties, and
the parties shall have an equal undivided interest therein and thereto. In
connection therewith, the parties shall each have the right to use, copy,
prepare Derivative Works, modify, distribute copies, publicly perform and
display, make, offer to sell, license and otherwise utilize (collectively,
“Use”) the RSL Code and Batch Hand Held Code without accounting to, and with no
obligation whatsoever to pay any royalties or other amounts to, the other party.
Without limiting the foregoing, no royalty or accounting shall be due from one
party to the other with respect to the RSL Code or Batch Hand Held Code under
any law, rule or regulation regarding copyrights, patents or other intellectual
or proprietary rights. Each party shall be entitled to bring any claim, action
or other proceeding against third parties (other than licensees, purchasers or
other Persons obtaining rights from or through the other party) with respect to
any matter relating to the RSL Code or Batch Hand Held Code, including, without
limitation, claims or infringement or misappropriation, without the consent or
approval of the other party and without the right of the other party to
participate in or otherwise be involved in such claim, action or proceeding; and
each party hereby disclaims any right to participate in any such claim, action
or proceeding brought by the other party. No party offers the other party any
warranty, representation or guarantee with respect to the RSL Code or Batch Hand
Held Code. The parties acknowledge and agree that neither party shall have any
responsibility or liability with respect to any Use by the other party (or by
any licensee, purchaser or other Person obtaining rights from or through such
other party) of all or any part of the RSL Code or Batch Hand Held Code. The
parties further agree to cooperate reasonably with each other in efforts to
enforce and/or preserve their respective rights to the RSL Code and Batch Hand
Held Code. The parties further agree to use reasonable efforts to avoid the
dissemination of the RSL Code or Batch Hand Held Code into the public domain.
The parties acknowledge and agree that neither party shall have any obligation
to provide updates, upgrades, enhancements or support or maintenance services to
the other with respect to the RSL Code or the Batch Hand Held Code.

 

12



--------------------------------------------------------------------------------

(iii) Epsilon Code. Radiant hereby grants to Enterprise a perpetual,
irrevocable, fully paid-up, non-exclusive, non-assignable, non-transferable and
limited license to use, modify, enhance and create Derivative Works of the
Epsilon Code solely for the purpose of providing Legacy Services to Alltel
Communications, Inc. f/k/a Alltel Information Systems, Inc. (“Alltel”) pursuant
to the Alltel Agreement (as defined below). Without limiting the generality of
the foregoing, Enterprise shall have the right to create and develop application
programming interfaces between Enterprise’s software and the Epsilon Code (the
“Epsilon Interfaces”) solely as required for providing support services for
Alltel. Enterprise acknowledges and agrees that, after the Effective Date,
Radiant shall have no further support or maintenance obligations to Alltel under
that certain Radiant Software and Support Agreement dated June 29, 2001 between
Radiant and Alltel, as amended (the “Alltel Agreement”) and Enterprise will
indemnify Radiant for such support and maintenance obligations; provided,
however that Radiant agrees to provide software maintenance and support services
with respect to the Lighthouse Point of Sale product to Enterprise, as
reasonably requested from time to time by Enterprise, for the purpose of
assisting Enterprise with its obligations to provide, in accordance with the
terms, including response times, under the Alltel Agreement, Legacy Services to
Alltel. Enterprise shall pay Radiant for such support and maintenance services
at Radiant’s then-current support and maintenance rates (subject to the discount
specified on Exhibit N)). Further, at Enterprise’s reasonable request, Radiant
agrees to provide custom development services with respect to the Epsilon Code
at Radiant’s then-current professional services rates (subject to the discount
set forth on Exhibit N). Enterprise understands and agrees that Radiant is and
shall remain the sole and exclusive owner of all right, title and interest in
and to the Epsilon Code and all Derivative Works thereof prepared by Enterprise.

 

(iv) Use of Source Code. As used in this paragraph, “Recipient” shall mean (a)
Radiant with respect to the Source Code delivered pursuant to the Escrow
Agreement or otherwise received by Radiant pursuant to Section 12 (collectively,
the “Escrowed Code”) and the POS Management Module, and (b) Enterprise with
respect to the Epsilon Code; “Producer” shall mean (x) Enterprise with respect
to the POS Management Module and the Escrowed Code, and (y) Radiant with respect
to the Epsilon Code. All Source Code with respect to the POS Management Module,
Epsilon Code and Escrowed Code (as used in this paragraph, as the context
dictates, the “Applicable Code”), and all copies thereof, shall be stored by the
Recipient in a limited access locked container, may be accessed by and disclosed
solely to employees of the Recipient who have a need to use it as provided above
and who have agreed in writing to be bound by the provisions of this Section 4.4
(“Authorized Programmers”), and may be used by the Authorized Programmers for
the sole purposes expressed in Section 4.4(i) or 4.4(iii) above, in the Escrow
Agreement or as otherwise permitted by Section 12, as applicable. Recipient
shall keep an accurate and daily log of all users of the Applicable Code, which
log shall contain the names of the Authorized Programmers using the Applicable
Code, the date and time of such uses, the purpose for such uses and a
description of the modifications made to the Applicable Code, if any. All
Authorized Programmers shall be informed that the Applicable Code constitutes
the confidential trade secret of the Producer. All use of the Applicable Code
shall be conducted on equipment that cannot be accessed by means of a remote
terminal or information net or network, and shall be conducted in a limited

 

13



--------------------------------------------------------------------------------

access secure location. Recipient shall, and shall cause its employees,
including the Authorized Programmers to, treat the Applicable Code as
confidential and secret, and neither Recipient nor any of its employees shall
disclose or otherwise make available the Applicable Code or any portion thereof
to any other person or entity. Recipient shall immediately notify the Producer
in the event that all or any part of the Applicable Code is stolen or accessed
by anyone other than an Authorized Programmer, use efforts to contain and
mitigate the damage that may be caused by such acts and pay all costs and
expenses incurred by the Producer in the Producer’s efforts to contain and
mitigate such damage. Recipient further agrees not to use the Applicable Code to
create a new product offering that would reasonably be construed as a
competitive alternative to the executable versions of the Applicable Code.

 

(v) Development of Interfaces. Enterprise acknowledges that Radiant has the
right to create and develop application programming interfaces between Radiant’s
products and the Enterprise Products.

 

(vi) License of Radiant Marks. Radiant hereby grants to Enterprise the
worldwide, non-exclusive, non-assignable (except as permitted herein),
non-transferable (except as permitted herein), and limited license to use the
Radiant Marks in connection with the performance of Enterprise’s performance of
its obligations under this Agreement, provided such use is consistent with the
provisions of Section 17 below.

 

5. FEES, INVOICING, PAYMENT AND MOST FAVORED NATIONS PRICING – CUSTOMERS AND
RESELLER LEGACY CLIENTS.

 

5.1 Enterprise Products. The fees for the Enterprise Products to be resold to
Customers and Reseller Legacy Clients (except to the extent such fees are set
forth in applicable Legacy Contracts) are set forth on Exhibit N and are based
on Enterprise’s Manufacturer Suggest Retail Price list, a copy of which shall be
provided by Enterprise to Radiant on a regular basis or otherwise upon request.
Except as otherwise set forth on Exhibit O, and subject to Section 9 herein, the
parties shall adhere to the following invoicing and payment policy for all
Orders placed under this Agreement:

 

(i) Radiant will issue an Order to Enterprise via overnight mail, hand delivery,
e-mail, facsimile, or any other mutually agreed upon mode of delivery;

 

(ii) Enterprise will generate and deliver to Radiant a corresponding invoice for
the Enterprise Products; and

 

(iii) Radiant will process the invoice and remit payment of such to Enterprise
within 30 days of its receipt of the invoice.

 

5.2 Enterprise Product Support and Maintenance Fees. The fees for support and
maintenance services provided by Enterprise to Customers and Reseller Legacy
Clients (except to the extent such fees are set forth in applicable Legacy
Contracts) are set forth on Exhibit N. Enterprise will invoice Radiant on a
monthly basis for such fees, and Radiant will pay such fees within 30 days of
its receipt of Enterprise’s invoice.

 

14



--------------------------------------------------------------------------------

5.3 Hosting Services Fees. The initial Hosting Services set-up fee and recurring
monthly subscription fees for Hosting Services resold by Radiant to its
Customers and Reseller Legacy Clients (except to the extent such fees are set
forth in applicable Legacy Contracts) are set forth on Exhibit N and are based
on Enterprise’s MSRP list for resellers, a copy of which shall be provided to
Radiant on a regular basis. Enterprise will invoice Radiant on a monthly basis
for such fees, and Radiant will pay such fees within 30 days of its receipt of
Enterprise’s invoice.

 

5.4 Other Service Fees. Each party will charge the other party at its then
current standard professional services rates (subject to the discount set forth
on Exhibit N) for all other services rendered hereunder, including, without
limitation, the Certification training services described in Section 3, if
applicable, and the sales and marketing support described in Section 14. The
party providing the services will invoice the other party on a monthly basis for
such service fees, and the party receiving the services will pay such fees
within 30 days of its receipt of the invoice.

 

5.5 Expenses. The party receiving services will also pay all reasonable travel,
meal and lodging expenses incurred by the party providing services in connection
with the provision of any services hereunder. Such expenses shall be paid within
30 days of receipt of an invoice covering same.

 

5.6 Disputed Fees. Each party shall have 10 days after receipt of any invoice
from the other party pursuant to this Agreement to dispute such fees by
providing written notice to the other party. If such party fails to deliver such
written notice within such 10-day period, all invoiced fees shall be deemed
accepted, and the party shall pay such fees within 30 days after its receipt of
the invoice. Any fees that have been disputed in good faith shall be paid
immediately upon resolution of the dispute; provided, however, that interest
shall begin to apply to any disputed fees ultimately determined to be required
to be paid 30 days after a party’s receipt of the original invoice delivered
with respect to such disputed fees. Under no circumstances shall either party be
entitled to withhold any payments with respect to undisputed fees, whether or
not other fees are subject to dispute.

 

5.7 Price Changes. Except as may be provided on Exhibit N, Enterprise shall have
the right, at any time to revise, change, alter or amend its Manufacturer
Suggested Retail Price list or any other fees and charges for the Enterprise
Products, Hosting Services and other products and services provided by
Enterprise to Radiant, including without limitation, the fees set forth on
Exhibit N, upon six months notice to Radiant. Notwithstanding the foregoing,
with respect to Legacy Clients (other than Reseller Legacy Clients) and Reseller
Legacy Clients after the initial 18-month period following the Effective Date,
Enterprise may at any time change the pricing to Radiant of support services,
maintenance services, Hosting Services or professional services as permitted by
applicable Legacy Contracts without Radiant’s consent or approval; with respect
to Reseller Legacy Clients, during the initial 18-month period following the
Effective Date, Enterprise may at any time change the pricing to Radiant of
support, maintenance and Hosting Services as permitted by applicable Legacy
Contracts by up to 5% without Radiant’s consent or approval. Price changes for
those items under Legacy Contracts are governed by the terms of the Legacy
Contracts. Notwithstanding the foregoing, any Orders submitted by Radiant to
Enterprise prior to the effective date of the price change shall not be affected
by any price change permitted hereunder.

 

5.8 Taxes. All fees and charges are net amounts to be received by Enterprise,
exclusive of all sales taxes, use taxes, value-added taxes, withholding taxes,
assessments and similar taxes and duties, and are not subject to offset or
reduction because of any costs, expenses, taxes, duties, assessments or
liabilities incurred by Radiant or imposed on Enterprise in the

 

15



--------------------------------------------------------------------------------

performance of this Agreement. Without limiting the foregoing, Radiant shall be
responsible for and shall bill, pay and collect directly, any and all taxes and
charges of whatever kind incurred in its performance of this Agreement.
Notwithstanding the foregoing, Enterprise shall be responsible for the payment
of any and all taxes based on Enterprise’s net income. If at any time during the
term of this Agreement, new and presently unknown taxes are assessed relating to
Enterprise’s provision of the Enterprise Products or either party’s provision of
any services hereunder that materially and detrimentally change either party’s
financial burden under this Agreement (“New Taxes”), then the parties shall at
that time assess ways in which to avoid the New Taxes and/or negotiate in good
faith the allocation among them for payment of the New Taxes based on the
principles above. Both parties shall work together to reduce each other’s tax
liabilities accrued under this Section 5.8.

 

5.9 Customer and Reseller Legacy Client Accounts. Radiant shall be responsible
for the billing and collection of all Customer and Reseller Legacy Client
accounts, including, without limitation, billing and collection of the purchase
price payable by the Customers and the Reseller Legacy Clients for licenses and
all recurring fees and charges payable by the Customers and the Reseller Legacy
Clients, such as subscription fees for the Hosting Services, and maintenance and
support fees. Radiant’s obligation to pay Enterprise amounts due with respect to
Customers and Reseller Legacy Clients shall not be contingent upon collection of
monies from Customers or Reseller Legacy Clients, as the case may be.

 

5.10 Delinquent Payment. Any amount due one party to the other party which
becomes overdue shall bear interest at one percent (1%) simple interest per
month, with interest commencing from the date payment was due. If Radiant fails
to pay any Hosting Services fees or maintenance and support fees due hereunder
for Customers or Reseller Legacy Clients, Enterprise shall have the right to
suspend all Hosting Services and support and maintenance services (including the
provision of Enhancements or Upgrades to Radiant) with respect to the Customers
or Reseller Legacy Clients, as the case may be, for which payment has not been
received until past due amounts are paid.

 

5.11 Additional Discounts. The parties agree that on a case-by-case basis, there
may be specific client opportunities that will necessitate a deeper discount or
pricing adjustment for Radiant. Any such adjustment in the discount percentage
or price shall be subject to the written agreement of both parties; provided,
however, that Enterprise shall have no obligation to grant any such discount.

 

5.12 Most Favored Nation. Except as otherwise provided in this Section 5.12,
during the term hereof, should Enterprise sell standard uncustomized Enterprise
Products to another reseller at prices that are lower than the prices contained
on Exhibit N (taking into account any volume discount levels described thereon)
(as the same may be amended or modified pursuant to Section 5.7 or this Section
5.12), then Enterprise shall notify Radiant of the same reasonably promptly
after such sale. Such pricing shall be made available to Radiant for all Orders
that do not constitute Accepted Orders (as defined in Section 9.1) and all
future Orders, and Exhibit N shall be deemed to be amended to reflect such
reduced pricing. If Radiant shall become entitled to such lower prices, but
shall have made payment at any prices in excess thereof, Enterprise shall
promptly refund the difference in price to Radiant. If Enterprise

 

16



--------------------------------------------------------------------------------

shall sell to another reseller new or different variants of the Enterprise
Products that are not, at that time, listed on Exhibit N, Enterprise agrees
reasonably promptly to notify Radiant and add such variants and their prices to
Exhibit N and thereafter to make such variants available to Radiant at the
prices made available to the other reseller. Notwithstanding the foregoing,
without triggering the adjustment process contemplated in the aforementioned
provisions of this Section 5.12, Enterprise shall have the right to sell
Software or Hosting Services to a Person (“Strategic Reseller”) who or that has
contracted with Enterprise to resell such Software or Hosting Services to one or
a few specific prospective strategic clients; provided, however, that if (i)
Enterprise shall offer to sell, commit to sell, or sell Software to a Strategic
Reseller; (ii) the pricing offered, committed or made available to the Strategic
Reseller is lower than the pricing then made available to Radiant; and (iii)
Radiant, through its own efforts, is competing with the Strategic Reseller for
the same strategic client(s) as the Strategic Reseller, then Enterprise agrees
to make available to Radiant the same pricing that is being made available to
the Strategic Reseller solely for resale to the strategic client(s); provided,
further, however, that Enterprise shall have no obligation to notify Radiant of
such prospective strategic relationship and any pricing reductions with respect
to such strategic relationship shall not affect the normal pricing made
available to Radiant. Further, Enterprise may give special promotional pricing
to new, start-up resellers (“Promotional Pricing”), which Promotional Pricing
will be made available to Radiant solely for the duration of the applicable
promotion (it being understood that the subsequent increase in pricing to the
same pre-promotion levels shall not be restricted by Section 5.7). Enterprise
will provide Radiant with reasonably prompt notice of any Promotional Pricing.
Enterprise agrees reasonably to provide information or materials to Radiant
within a reasonable period of time after Radiant requests the same in writing to
substantiate Enterprise’s contention that any such pricing constitutes
Promotional Pricing. Further, if Radiant and Enterprise are both involved in the
same competitive bid opportunity and Radiant is offering the prospective client
the identical Software product mix as Enterprise is offering the prospective
client, Enterprise will lower its price to Radiant for such Software solely for
that competitive bid opportunity to a rate equal to the pricing offered to the
applicable end user (but not subject to any discounts).

 

5.13 Franchisor and Co-op Pricing Arrangements. Radiant acknowledges that
Enterprise may from time to time grant pricing concessions to franchisors,
franchisee co-ops or others for the benefit of defined groups of potential
clients (each a “Protected Group”). Any such concessions shall not be taken into
account for purposes of determining whether Radiant is entitled to price
reductions in accordance with Section 5.12. Enterprise shall maintain a current
list of all such Protected Groups and their respective pricing concessions and
shall make the list available to Radiant upon reasonable request. Radiant
covenants and agrees that should Enterprise and its resellers be contractually
prohibited from selling or attempting to sell the Enterprise Products or Hosting
Services to any member of a Protected Group at prices that exceed the pricing
concessions established for that Protected Group, Radiant and its Distributors
shall comply with such prohibitions; provided, however, that the foregoing
covenant shall not apply retroactively to binding contractual commitments (as
opposed to contract pricing with no commitment to purchase) entered into between
Radiant and any Customer or Legacy Client prior to the establishment of the
pricing concession.

 

17



--------------------------------------------------------------------------------

5.14 Subcontractor Agreements. Periodically, either party may approach the other
with a subcontracting opportunity to provide staffing resources, technical
expertise, or other services as a subcontractor associated with a larger effort.
All such subcontracting agreements shall be established separately per written
agreement and shall be billed in accordance with Section 5.4 (subject to
applicable discounts set forth on Exhibit N).

 

5.15 Sales by Existing Resellers. The parties acknowledge and agree that,
notwithstanding anything contained herein to the contrary, if any Person that is
a Radiant reseller as of the Effective Date shall desire to sell any Enterprise
Product licenses or services related thereto to a Customer, Radiant shall be
required to purchase such Enterprise Product licenses and services thereto on
behalf of such reseller at the prices and subject to the discounts described on
Exhibit N.

 

6. RADIANT’S OBLIGATIONS.

 

6.1 General Obligations. Subject to the terms and conditions of this Agreement,
Radiant agrees to:

 

(i) In its sole discretion, use commercially reasonable efforts to market the
Software to Customers;

 

(ii) As applicable, submit Orders for the purchase of subscriptions for the
Hosting Services, licenses or subscriptions for the Enterprise Products and/or
the purchase of support, maintenance, custom development or other services;

 

(iii) Provide, in a prompt and efficient manner, at Radiant’s discretion, the
following Complementary Services (on terms and conditions and at prices
determined by Radiant):

 

(a) installation services, including installing the Enterprise Products (other
than the Tools) at the Customer’s, Legacy Client’s or a third party host’s data
processing facilities and participating with the Customer or Legacy Client in
the initial implementation of the Enterprise Products (other than the Tools);

 

(b) training services, including providing training in the functionality and
operational aspects and capabilities of the Software to appropriate personnel of
each Customer;

 

(c) Level 1 and Level 2 software support services to Customers and distributing
to Customers, Error Corrections, Enhancements or Upgrades developed by
Enterprise pursuant to its software support and maintenance obligations
hereunder;

 

(d) hosting services directly to Customers or resell Enterprise’s Hosting
Services (subject to Hosting Terms) to Customers; or

 

(e) configuration services, including, at a minimum, being able to provide
customized software configurations upon request by Customers. The foregoing
shall not be deemed to authorize Radiant to make modifications to or prepare

 

18



--------------------------------------------------------------------------------

Derivative Works based upon the Enterprise Products. Whether or not to pursue
such a configuration request is solely at the discretion of Radiant; and

 

(iv) Take all actions necessary or appropriate to protect the ability of either
Radiant or Enterprise, or both, to prevent unauthorized Persons from
reproducing, copying, marketing, selling, distributing, transferring,
translating, modifying, adapting, disassembling or reverse engineering the
Enterprise Products, creating Derivative Works based on the Enterprise Products,
or misappropriating the Marks.

 

6.2 Software License Agreement. As a condition to Radiant’s right to sublicense
the Software to Customers as permitted hereunder, Radiant agrees that each
Customer will execute a Software License Agreement, which shall include at a
minimum, the Software License Terms. Pursuant to Section 28, Enterprise shall
have the right to audit Radiant’s compliance with this Section 6.2 by reviewing
and making copies of such Software License Agreements provided Radiant shall
have the right to redact from such documents any confidential pricing
information.

 

6.3 Form of Complementary Services Agreement. In connection with selling
Complementary Services to Customers, Radiant agrees to have each Customer sign
an agreement, which may be the Software License Agreement (the “Complementary
Services Agreement”), which shall contain the following provisions:

 

(i) Enterprise (referred to either by name or as a licensor) shall not be
responsible for providing any of the Complementary Services to Radiant’s
Customers, and Enterprise shall have no liability or responsibility to the
Customers under the Complementary Services Agreement; and

 

(ii) Enterprise shall be expressly included, by name or named as a licensor, to
the same extent as Radiant, in: (a) any limitation of liability provisions (such
as disclaimers of warranties and limitations of liability to a specified sum of
money); (b) any limitation of remedy (such as disclaimers of consequential,
special, and/or punitive damages and lost profits); and (c) any limitation of
time period in which legal action or arbitration proceedings may be brought by
the Customer.

 

6.4 Failure of Certification. In the event Radiant is no longer Certified to
provide specified services that are applicable to a Customer, at Enterprise’s
request, Radiant shall discontinue all such specific services to such Customer.
In such case, Enterprise may contact the Customer directly and encourage the
Customer to purchase such specific services from Enterprise, and Radiant will
cooperate with respect to the same.

 

6.5 Distributor Agreement. Radiant agrees that each Distributor will execute a
Distributor Agreement, which shall include, at a minimum, the Distributor Terms.

 

6.6 Resale of Hosting Services. In connection with the resale of Hosting
Services to Customers as permitted hereunder, Radiant agrees that Exhibit C sets
forth the entire scope of the Hosting Services to be provided by Enterprise.
Radiant shall not offer services, terms and conditions for Hosting Services in
excess of, or more expansive than, those set forth

 

19



--------------------------------------------------------------------------------

on Exhibit C and Radiant agrees that each Customer receiving Hosting Services
will execute an agreement containing, at a minimum, the Hosting Terms.

 

6.7 Representations by Radiant. Radiant will make no representations, guarantees
or warranties about the Enterprise Products, Hosting Services, or the software
support and maintenance services provided by Enterprise, unless such
representations, guarantees or warranties are contained in materials which are
provided by Enterprise to Radiant or are set forth in the Software License
Terms; provided, however, that if Radiant desires to offer a prospective
Customer a warranty that is different, in any respect, from a warranty
Enterprise has provided to Radiant in Section 15 or in the Software License
Terms, then Radiant may make a request in writing that Enterprise honor such
different warranty, and Enterprise may, in its sole discretion, agree to honor
such warranty by accepting such request in writing.

 

6.8 Review of Reseller Activities. Enterprise and Radiant will engage
periodically in meetings with Radiant’s executives (“Executive Reviews”) to
discuss performance, staffing and support issues, as well as emerging trends and
opportunities, relative to this Agreement. These Executive Reviews will also be
the mechanism for expanding and/or modifying the terms and conditions of this
Agreement. Executive Reviews shall cover such topics as the parties may mutually
agree.

 

 

6.9 Installed Customer Base Report. Within twenty (20) days following the end of
each calendar quarter, Radiant will provide to Enterprise a report identifying
the Customers and Legacy Clients of Radiant and such other relevant information
as Enterprise may reasonably request (an “Installed Customer Base Report”).

 

6.10 Customer Satisfaction Surveys. Enterprise and Radiant agree to jointly
conduct a minimum of one survey each year beginning on the Effective Date of
Radiant’s Customers based on the latest Installed Customer Base Report. Radiant
and Enterprise shall have a right to reasonably approve the content of the
survey, which approval will not unreasonably be withheld or delayed.

 

6.11 Time Clocks.

 

(i) Purchase of Time Clocks. Enterprise may, from time to time during the term
of this Agreement, issue to Radiant orders for one or more Time Clocks, which
orders shall identify the number of Time Clocks Enterprise desires to purchase
and the aggregate purchase price for such Time Clocks. Upon receipt of a written
commitment to purchase Time Clocks, which commitment does not contain any
additional or inconsistent terms to those set forth herein, Radiant will accept
the order immediately and deliver to Enterprise the Time Clocks within 45 days
after acceptance of the order. After delivery of the requested Time Clocks,
Radiant will invoice Enterprise such Time Clocks, and Enterprise will pay such
fees within 30 days after its receipt of the invoice. Title to all Time Clocks
purchased hereunder and risk of loss or damage shall pass to Enterprise upon the
earlier of the delivery to the carrier at the place of shipment or Enterprise’s
receipt of the Time Clocks at Enterprise’s place of business.

 

20



--------------------------------------------------------------------------------

(ii) Pricing of Time Clocks. The Time Clocks shall be priced at the rate and
subject to the discounts set forth on Exhibit N. During the term hereof, should
Radiant sell a Time Clock to another Person at a price that is lower than the
price contained on Exhibit N (as the same may be amended or modified pursuant to
this Section 6.11(ii)), then Radiant shall notify Enterprise of the same
reasonably promptly after such sale. Such pricing shall be made available to
Enterprise for all unfulfilled orders that have not been accepted by Radiant and
all future orders, and Exhibit N shall be deemed to be amended to reflect such
reduced pricing. If Enterprise shall become entitled to such lower price, but
shall have made payment at any price in excess thereof, Radiant shall promptly
refund the difference in price to Enterprise.

 

(iii) Price Changes on Time Clocks. Radiant shall have the right, at any time,
to revise, change, alter or amend the Time Clock price set forth on Exhibit N
upon six months notice to Enterprise. Notwithstanding the foregoing, any orders
for Time Clocks submitted by Enterprise to Radiant prior to the effective date
of the price change shall not be affected by any price change permitted
hereunder.

 

(iv) Warranty. Radiant warrants that the Time Clocks shall conform to the
descriptions set forth in Exhibit W, including any requirements and
specifications set forth therein, and shall be free from material defects in
materials and workmanship for a period of 12 months following delivery of the
Time Clocks to Enterprise. If Enterprise believes that there is a defect in a
Time Clock such that the Time Clock does not conform to this limited warranty,
Radiant must be notified no later than 12 months following delivery of the Time
Clock to Enterprise. Enterprise agrees that Enterprise’s or an Enterprise
client’s sole remedy for such defect or non-conformity shall be the repair or
replacement of the applicable Time Clock. Radiant shall have no obligation under
this Section 6.11(iv) should the Time Clocks be modified, altered, or subjected
to misuse, neglect, accident or improper use by Enterprise or an Enterprise
client or any third party.

 

(v) Warranty Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN SUBSECTION (iv) ABOVE,
RADIANT DISCLAIMS ALL WARRANTIES OF ANY NATURE WHATSOEVER WITH RESPECT TO THE
TIME CLOCKS, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF TITLE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

7. LEGACY CLIENTS.

 

7.1 Services Under Legacy Contracts. As a result of the Separation, it will be
necessary for Enterprise to perform the Legacy Services under the Legacy
Contracts applicable to each Enterprise Product. Accordingly, Radiant hereby
engages Enterprise, and Enterprise hereby agrees to be engaged, to undertake the
Legacy Services. Further, it may be desirable for Radiant to sell additional
Enterprise Product licenses to Legacy Clients. The provision of Legacy Services
by Enterprise and the sale by Radiant of additional Enterprise Product licenses
are subject to the following:

 

(i) the Legacy Services for each Legacy Contract are specified therein;

 

21



--------------------------------------------------------------------------------

(ii) as they relate to the Legacy Services, Enterprise shall be entitled to all
of the benefits and rights of Radiant under each Legacy Contract; provided, that
Enterprise’s rights to receive payments for Legacy Services are only as set
forth in this Section 7. To the extent necessary to enforce or receive the
benefit of such rights and benefits, Radiant, at its expense, will take such
reasonable actions as are necessary in order to enforce the applicable Legacy
Contracts on behalf of Enterprise;

 

(iii) the following provisions shall apply with respect to Radiant’s right to
sell or continue to sell Enterprise Product licenses to Legacy Clients:

 

(a) during the initial 18-month period after the Effective Date, Radiant shall
have the right to continue to sell Enterprise Product licenses to Legacy Clients
pursuant to the terms (including the pricing therein) of applicable Legacy
Contracts, but only if (1) the sale of such additional licenses is permitted by
the applicable Legacy Contracts, (2) such sale of additional licenses does not
exceed the normal buying patterns of the Legacy Client or represent a material
quantity of licenses, and (3) such sale of additional licenses does not create
an Additional Enterprise Obligation (as defined below); provided that all
revenues that Radiant receives from such additional licenses shall be passed
through to Enterprise pursuant to Section 7.1(iv). In the event Radiant is not
entitled to continue to sell additional licenses solely as a result of a failure
to meet the condition specified in (2) above, Enterprise agrees to consent to
such sales of additional licenses unless it reasonably believes that such
additional license sales will cause a material hardship on Enterprise;

 

(b) following the initial 18-month period after the Effective Date, Radiant
shall have the right to continue to sell Enterprise Product licenses to Legacy
Clients pursuant to the terms (including the pricing therein) of applicable
Legacy Contracts, but only if the sale of additional licenses is required by the
applicable Legacy Contracts; provided that all revenues that Radiant receives
from such additional licenses shall be passed through to Enterprise pursuant to
Section 7.1(iv), and

 

(c) during the term of this Agreement, Radiant shall have the right to sell
ReMacs and Software licenses to Reseller Legacy Clients other than pursuant to
subsections (a) or (b) above, provided, that, without the advance written
consent of Enterprise, any such sale under this subsection (c) shall be made
pursuant to a Software License Agreement containing, at a minimum, the Software
License Terms.

 

For purposes hereof, an “Additional Enterprise Obligation” shall mean an
obligation of Enterprise to provide services, including, without limitation,
consulting and custom development services (but not including hosting, support
or maintenance services), additional to the Legacy Services that Enterprise
would be required to perform if no such additional licenses were sold. The
foregoing provisions are not intended to apply, and shall not apply, to
Enterprise Product licenses sold by Legacy Clients to Customers. (See Section
5.15).

 

Notwithstanding anything contained herein to the contrary, Radiant shall not
sell ReMacs licenses after December 31, 2004.

 

22



--------------------------------------------------------------------------------

(iv) except for revenues received or to be received from Reseller Legacy
Clients, and subject to subsection (viii) below, Radiant will pass through to
Enterprise all revenues that Radiant receives from such Legacy Clients for the
Legacy Services and for Enterprise Product licenses (the Legacy Services and
such licenses and subscriptions hereinafter referred to as the “Legacy Items”)
and such revenues shall be paid to Enterprise within 10 days of Radiant’s
receipt of same from such Legacy Clients (other than Reseller Legacy Clients),
although if a Legacy Client (other than a Reseller Legacy Client) disputes fees
payable to Radiant and such dispute relates to the Legacy Items, Radiant shall
pay such fees to Enterprise promptly after the dispute is resolved. In the event
of such a dispute, Radiant will provide Enterprise with documentation
substantiating the existence of the dispute. To the extent Radiant wants to
compromise all or part of the fees associated with the Legacy Items, Radiant
will not do so without the prior written consent of Enterprise, which may be
withheld in its sole discretion. Enterprise understands that Radiant has no
obligation to pay for the Legacy Items (other than Legacy Services performed by
or on behalf of or licenses sold to Reseller Legacy Clients) unless and until it
receives payment from the applicable Legacy Clients; provided, however, that,
Radiant agrees (i) to bill and attempt to collect the fees associated with the
Legacy Items according to the following guidelines unless otherwise expressly
stated in the applicable Legacy Contract: (a) support, maintenance, subscription
or hosting fees shall be billed no later than the 10th day of the month in which
the service is to be provided; (b) software licenses and subscriptions shall be
billed within 3 days of notification of product shipment; and (c) professional
services shall be billed on delivery of an Order, but in any event, no later
than the third business day of the month following performance of the services;
and (ii) upon request, to provide an accounts receivable trial balance report
for Legacy Clients and, simultaneously with delivery to Legacy Clients, copies
of applicable invoices to Enterprise. If any payments are past due more than 30
days, (x) Enterprise shall have the right to contact the delinquent Legacy
Client in an effort to cause the Legacy Client to pay Radiant the fees owed
and/or, if not prohibited by or in contradiction with the applicable Legacy
Contract, suspend Legacy Services to such Legacy Client until such payments are
received; and (y) Radiant shall, upon written request from Enterprise, exercise
all of its remedies under the applicable Legacy Contract and otherwise
diligently pursue its rights to payment thereunder, including, without
limitation, by filing a lawsuit (at Enterprise’s cost and expense, including
attorneys’ fees and witness fees, as applicable) against the applicable Legacy
Client for fees owed; provided, however, that Enterprise agrees that Radiant
shall not be required to pursue such remedies or rights to payment if Radiant
pays Enterprise all amounts owed to Enterprise with respect to such Legacy
Contract, provided, further, that if Radiant files a lawsuit pursuant to this
subsection, Enterprise will indemnify Radiant with respect to any counterclaims
based on the Legacy Services;

 

(v) the period during which Enterprise shall perform such Legacy Services shall
commence on the Effective Date and shall terminate, with respect to each Legacy
Contract, on the expiration, or earlier termination, of such Legacy Contract and
cannot be extended without the advance written consent of Enterprise;

 

(vi) Radiant may terminate the Legacy Services with respect to a specific Legacy
Contract if Enterprise materially breaches its obligations under this Section
7.1,

 

23



--------------------------------------------------------------------------------

and fails to cure the breach within 30 days after written notice from Radiant
(unless the breach, by its nature, is curable but incapable of being cured
within such 30-day period, then, in that event, so long as Enterprise is
diligently attempting to cure such breach, within a reasonable period after
receipt of such notice) specifying the breach and requesting that it be cured.
Enterprise may terminate the Legacy Services with respect to a specific Legacy
Contract in the event Radiant fails to pay amounts due under this Section 7.1
for such Legacy Contract and fails to cure the failure within 20 days after
written notice from Enterprise specifying the failure and requesting that it be
cured;

 

(vii) the Legacy Services shall be performed consistent with each Legacy
Contract; provided, however, that Enterprise has no right or authority to bind
or obligate Radiant;

 

(viii) Enterprise shall be responsible for all expenses and costs it incurs in
performing the Legacy Services, except to the extent such expenses and costs are
to be borne by a Legacy Client pursuant to a Legacy Contract, in which case,
Radiant shall reimburse Enterprise for all such expenses and costs not
reimbursed by the applicable Legacy Client; provided, Enterprise agrees to use
reasonable efforts to assist Radiant in recovering such unreimbursed expenses
and costs;

 

(ix) Enterprise and Radiant will make no representations, warranties or
guarantees to Legacy Clients regarding the Legacy Services without the other
party’s prior written consent;

 

(x) the parties agree to allocate the risk of liability with respect to the
Legacy Services in accordance with Section 18 below;

 

(xi) Radiant will not amend a Legacy Contract or enter into a new agreement with
a Legacy Client (other than a Software License Agreement) without Enterprise’s
prior written consent if such amendment would have the effect of modifying,
altering or changing the Legacy Services or the economic terms of the Legacy
Contract that affect the Legacy Services, requiring Enterprise to otherwise
perform additional or different services, increasing Enterprise’s liability
thereunder, or requiring Enterprise to sell or license additional or different
products or services than as otherwise set forth in such Legacy Contract.
Notwithstanding the foregoing, during the initial 18-month period following the
Effective Date, Radiant may extend the term of its support and maintenance
obligations to a Legacy Client pursuant to the terms of an applicable Legacy
Contract if not prohibited by such Legacy Contract; following such 18-month
period, Radiant, without Enterprise’s advance written consent, shall not extend
the term of such support and maintenance obligations unless the applicable
Legacy Contract expressly so requires. Furthermore, upon Enterprise’s request,
Radiant agrees to raise prices on all Legacy Services pursuant to each Legacy
Contract in connection with such extension or otherwise if permitted to do so
under each such Legacy Contract; and

 

(xii) if a Legacy Client requests its desire to terminate its relationship with
Radiant in order to license products and receive services from Enterprise,
Radiant will

 

24



--------------------------------------------------------------------------------

facilitate such change provided the Legacy Client pays Radiant any and all
monies due and owing and executes a full release in favor of Radiant.

 

Enterprise hereby confirms that Radiant has made the Legacy Contracts available
for Enterprise’s review prior to the Effective Date, and, except as expressly
provided in this Agreement, Enterprise is not reliant on Radiant for any
information, material or resources in order to perform the Legacy Services.
Radiant agrees reasonably to cooperate with Enterprise in connection with
Enterprise’s performance of the Legacy Services. For the avoidance of doubt, the
parties acknowledge and agree that Radiant shall be responsible for all services
under the Legacy Contracts, other than services that constitute the Legacy
Services.

 

7.2 Rebates/Credits. The parties acknowledge that pursuant to the terms of
selected Legacy Contracts, rebates and/or credits are due, or will become due,
to Legacy Clients as a result of product purchases such Legacy Clients made, or
will make in the future. To avoid any inequities, the parties agree in good
faith to meet within 30 days after the Effective Date, and on a regular basis
thereafter, to reconcile and determine with respect to any outstanding rebates
or credits, which party should bear responsibility for paying any such
outstanding rebates or credits. Additionally, during such meeting(s), the
parties in good faith shall develop a mutually acceptable plan for handling such
rebates or credits that may arise in the future. The parties agree that in
trying to properly and equitably apportion the responsibilities for rebates and
credits, they will look to which party receives the most benefit from the Legacy
Client’s purchases that triggered such rebates and/or credits.

 

8. OWNERSHIP.

 

8.1 Rights in Enterprise Products. Radiant acknowledges and agrees that,
following the Separation, Enterprise will be the owner of the Software,
Upgrades, Enhancements, VLM, ReMacs, Tools, Permitted Modifications, the POS
Management Module, the Epsilon Interfaces and all Additional Enhancements, and,
in each case any modifications, enhancements, additions, upgrades and Derivative
Works thereto, whether made by Enterprise, Radiant or a third party with
Enterprise’s permission. The parties acknowledge and agree that, following the
Effective Date, Enterprise and Radiant will be joint owners of the RSL Code and
Batch Hand Held Code (as provided in Section 4.1(ii)). Enterprise acknowledges
and agrees that interfaces from Radiant’s products to an Enterprise Product,
developed by Radiant after the Separation, that operate in conjunction with the
Enterprise Product but contain no portion of the Enterprise Product, shall be
the exclusive property of Radiant. Without limiting the foregoing, Radiant
understands that in preparing the Software for use by Customers, Radiant or the
Customers may be required to configure aspects of the Enterprise Products.
Radiant acknowledges and agrees that any such configuration shall be deemed part
of the Enterprise Products, shall be the exclusive property of Enterprise, and
Enterprise shall have unlimited use of such configurations, now or in the
future. Each party (“Obligor”) agrees to transfer, convey and assign to the
other party (“Owner”), and to cause its officers, directors, employees and
agents to transfer, convey and assign to Owner all right, title and interest in
and to any and all intellectual property rights, including, without limitation,
patents, trademarks, trade names and copyrights, in which the Obligor acquires
an interest which, in accordance with the provisions of this Agreement,
including this Section 8.1 and Section 4.4, are owned by Owner. Without limiting
the generality of the foregoing, if for any reason, Obligor or its officers,
directors, employees or

 

25



--------------------------------------------------------------------------------

agents acquires or may be deemed to have acquired any rights in or to any of the
intellectual property of Owner, Obligor shall execute, and shall cause each such
officer, director, employee or agent to execute such acknowledgments, grants and
assignments of rights, including all copyrights, in and to the intellectual
property of Owner, as Owner may reasonably request (and which documents are
reviewed and approved by counsel for Obligor) for the purpose of evidencing,
enforcing, registering or defending its ownership of such intellectual property.
Obligor hereby irrevocably appoints Owner as its agent to execute and deliver
any such documents that Obligor fails or refuses to execute promptly, this power
and agency being coupled with an interest and being irrevocable.

 

8.2 Limitation on Grant of License. Radiant further acknowledges and agrees
that, except for Radiant’s limited license described in Section 4 of this
Agreement, this Agreement does not grant to Radiant any right, title or interest
in the Enterprise Products, in any form or in any copies thereof, including all
worldwide copyrights, trade secrets, patent rights and any other confidential or
Proprietary Information.

 

8.3 Trademark Rights. Radiant acknowledges and agrees that Enterprise is the
owner of all right and title and interest in and to the Marks, and Radiant will
not use any of the Marks in any manner whatsoever except as expressly provided
in this Agreement. Enterprise acknowledges and agrees that Radiant is the owner
of all right and title and interest in and to the Radiant Marks, and Enterprise
will not use any of the Radiant Marks in any manner whatsoever except as
expressly provided in this Agreement.

 

9. ORDERING AND DELIVERY.

 

9.1 Ordering. Radiant may order subscriptions for the Hosting Services or
licenses for the Enterprise Products (other than the Tools) for resale to
Customers or, as reflected in Section 7, Legacy Clients by submitting a signed
Order to Enterprise for Enterprise’s acceptance. An Order upon which Enterprise
has issued an invoice to Radiant or upon which Enterprise has otherwise
commenced performance shall be deemed accepted by Enterprise (“Accepted Order”).
Only those terms on the face of the Accepted Order that do not conflict with the
provisions of this Agreement shall be enforceable. When accepted by Enterprise,
an Order shall bind the parties hereto to the terms on the face of the Order.

 

9.2 Delivery. With respect to Customers that do not purchase Hosting Services or
Legacy Clients, Enterprise shall deliver the applicable Enterprise Products to
the Customer, Legacy Client or Radiant, as determined by the parties, within 30
days of Enterprise’s receipt and acceptance of a completed Order therefor from
Radiant. With respect to Customers that purchase Hosting Services, Enterprise
shall activate the Customer’s account for the applicable Enterprise Products
within 30 days of Enterprise’s receipt and acceptance of a completed Order
therefor from Radiant. Notwithstanding the foregoing, if any Accepted Order
contains any request that requires Enterprise to customize applicable Enterprise
Products or provide any other development work, the 30-day delivery and
activation obligations set forth in this Section 9.2 shall not apply and
Enterprise shall deliver or activate such applicable Enterprise Products within
a time period that Enterprise determines, in its sole discretion, is reasonable
under the circumstances or, if applicable, as stated in the Accepted Order.

 

26



--------------------------------------------------------------------------------

10. HOSTING SERVICES. In connection with the use of the Software by Customers,
Enterprise acknowledges that Customers will have the following options with
respect to hosting services:

 

(i) Radiant shall have the right, but not the obligation, to offer hosting
services for the Software to a Customer provided (a) Radiant meets Enterprise’s
hosting specifications, as published, supplemented and amended from time to time
by Enterprise, (b) Radiant has obtained and continues to maintain the required
Certification for providing hosting services; and (c) the Customer agrees to be
bound by the Hosting Terms applicable to Customers;

 

(ii) Any Customer may request that the hosting be performed at the data
processing facilities of the Customer or a third party host approved by
Enterprise, which approval shall not be unreasonably withheld; provided,
however, that Enterprise shall be deemed to reasonably withhold such approval if
such Customer or third party is not certified to host the Software in accordance
with Enterprise’s Certification requirements. Enterprise shall not be
responsible for any hosting services provided by the Customer or a third party
host pursuant to this paragraph, nor shall such hosting services be deemed to be
“Hosting Services” under this Agreement. As a condition to such hosting
services, (a) the data processing facilities of the Customer or third party
host, as the case may be, must meet Enterprise’s hosting specifications, as
supplemented or amended from time to time by Enterprise, and (b) if applicable,
the third party host must agree in writing to be bound by, at a minimum, the
Hosting Terms applicable to third party hosts;

 

(iii) Radiant shall have the right to resell Enterprise’s Hosting Services as
permitted herein, subject to, at a minimum, the Hosting Terms, for which
Enterprise will be paid fees in accordance with Section 5.3; or

 

(iv) Radiant shall have the right to refer Customers to Enterprise as the
preferred vendor for hosting services.

 

Enterprise agrees that in the event it intends to cease providing Hosting
Services to Customers, it shall provide Radiant with no less than 120 days
advance written notice, and upon Radiant’s request, Enterprise shall provide, at
the rates set forth on Exhibit N, Radiant with access to, and information
concerning, Enterprise’s Hosting System and all such related equipment, data,
files, formats and similar such material, in order that Radiant shall have the
capacity and capability to provide such hosting services to the Customers.
Nothing in the preceding sentence is intended to be construed so as to permit
Enterprise to avoid its contractual obligations to Customers with respect to
such Hosting Services.

 

11. TESTING; SUPPORT LIFE. Prior to distribution of a new general release of the
Software (i.e. that which is generally distributed to Enterprise’s clients) or
an Upgrade thereto, Radiant shall be entitled to test the new general release or
Upgrade for a period of 45 days. During such testing, Radiant shall have the
right to comment on and make suggestions with respect to the new general release
or Upgrade, and Enterprise shall take such comments and suggestions into account
prior to releasing the same. The parties agree that the support life cycle

 

27



--------------------------------------------------------------------------------

for a new general release or Upgrade shall begin on the date Enterprise
generally releases such new general release or Upgrade and will continue for 30
months thereafter.

 

12. DELIVERY AND USE OF SOURCE CODE.

 

(i) Simultaneously with the execution of this Agreement, the parties will enter
into a source code escrow agreement (or an amendment to an existing source code
escrow agreement (“Escrow Agreement”)) with DSI Technology Escrow Services, Inc.
or another escrow agent mutually acceptable to both parties (“Agent”). Radiant
shall pay all fees required to be paid in connection with the Escrow Agreement.
Reasonably promptly after delivery by Enterprise to a Legacy Client or a
Customer of any Enterprise Product or an Upgrade thereto, Enterprise shall
deposit with the Agent, on a mutually agreeable media, an accurate and complete
copy of the then-current version of the Source Code and Executable Code version
of such Enterprise Product or Upgrade, including, if applicable, the Application
Code and the Platform Code. The parties acknowledge that the ReMacs/VLM Code has
already been deposited with the Agent. For purposes of this Section 12,
“Escrowed Items” shall mean the Source Code and Executable Code of Enterprise
Products, including the Application Code, the Platform Code and the ReMacs/VLM
Code. Enterprise shall provide upgrades to the Escrowed Items to the Agent
reasonably promptly after Enterprise makes an Upgrade generally available to
other resellers or clients.

 

(ii) The Escrow Agreement shall provide for a mechanism pursuant to which a
Customer or a Legacy Client can be added as a beneficiary of the Escrow
Agreement if a Software License Agreement or Legacy Contract, respectively,
requires the same. Enterprise acknowledges and agrees that, commencing with the
Effective Date, it will assume responsibility for adding any Customer as a
beneficiary under the Escrow Agreement subject to the payment of any applicable
fees. For Legacy Clients who were permitted to become beneficiaries of the
Escrow Agreement prior to the Effective Date, but who, for whatever reason
failed to do so, Radiant shall retain responsibility for ensuring such Legacy
Clients are so added and that it shall reimburse Enterprise for reasonable
expenses, administrative and clerical costs (as detailed on Exhibit N) it incurs
in assisting Radiant to accomplish the foregoing. Radiant acknowledges its
responsibility for depositing the Escrowed Items with the Agent prior to the
Effective Date. If Radiant failed to fulfill such responsibility, then upon
Radiant’s request, Enterprise shall deposit the Escrowed Items with the Agent
and Radiant will reimburse Enterprise for its reasonable expenses,
administrative and clerical costs in undertaking such depositing.

 

(iii) The parties understand and agree and the Escrow Agreement shall reflect
that the Escrowed Items or portions thereof will be released to Radiant or the
applicable Customer or Legacy Client, as the case may be, solely under the
following circumstances (except as other expressly provided in a Legacy Contract
or related escrow agreement):

 

(a) upon resolution of the dispute resolution procedure in the Escrow Agreement
or Legacy Contract or Software License Agreement, as applicable, all of the
Escrowed Items will be released to Radiant if Enterprise fails to comply with
all or substantially all of its support obligations to all Customers and all
Legacy Clients under this Agreement for a period of 7 consecutive days;

 

(b) the Application Code will be released to Radiant upon written request to the
Escrow Agent;

 

(c) if the Escrow Agent is required to release any portion of the Escrowed Items
to a Legacy Client or Customer (subject to the applicable dispute

 

28



--------------------------------------------------------------------------------

resolution procedure, if any, set forth in the applicable Legacy Contract,
Software License Agreement, or related escrow agreement), such portion of the
Escrowed Items shall be released to the applicable Legacy Client or Customer, as
the case may be, and Radiant.

 

For the avoidance of doubt, Radiant acknowledges and agrees that the Platform
Code shall not be released, under any circumstances, to Customers (unless
expressly permitted by the Software License Terms, in which case, subsection
(iii)(c) shall govern).

 

(iv) Notwithstanding the foregoing, if the Application Code is released or has
previously been released to Radiant pursuant to subsection (iii)(b) above, any
portion of the Escrowed Items is requested to be released by a Legacy Client or
Customer pursuant to subsection (iii)(c) above, and Radiant uses the Application
Code to provide support and maintenance services for such Legacy Client or
Customer, then (1) the applicable dispute resolution procedure in the Escrow
Agreement shall continue notwithstanding the fact that Radiant is providing
support and maintenance services to such Legacy Client or Customer,
(2) Enterprise shall not be required to perform Legacy Services (with respect to
any such Legacy Client) or any support, maintenance or other services (with
respect to any such Customer) while Radiant is providing support and maintenance
services to such Legacy Client or Customer, and (3) Radiant shall pay Enterprise
all fees with respect to such services as if Enterprise were in fact performing
such services; provided, however, that if it is ultimately determined that the
portion of the Escrowed Items was properly released pursuant to the applicable
Legacy Contract, Software License Agreement or applicable escrow agreement, then
Enterprise will reimburse Radiant for all such fees paid to Enterprise during
the period that such services not being performed by Enterprise. Additionally,
Radiant shall pay Enterprise all fees with respect to support and maintenance
services performed for a Legacy Client or Customer by Radiant using the
Application Code, unless Enterprise has failed to comply with all or
substantially all of its support obligations with respect to such Legacy Client
or Customer for a period of 30 consecutive days, and such failure constitutes a
material breach under the applicable Legacy Contract or Software License
Agreement, including any applicable cure periods.

 

(v) The parties agree that the following additional terms shall apply to the
escrow of the Escrowed Items or portion thereof, the release of Escrowed Items
or portion thereof, and the use of the Escrowed Items or portion thereof upon
release: (1) if Escrow Agent is required to release Escrowed Items pursuant to
subsection (iii)(c) above, only the portion of the Escrowed Items that is
required to be released pursuant to the applicable escrow agreement and that
affects the applicable Legacy Client or Customer, as the case may be, shall be
released (unless the applicable Legacy Contract, Software License Agreement or
escrow agreement expressly provides otherwise); (2) Radiant or such other
beneficiary of the Escrowed Items or portion thereof will maintain the
confidentiality of the Escrowed Items or portion thereof in accordance with
Section 19 below; (3) Radiant or such other beneficiary (subject to the terms
and conditions to which such other beneficiary is subject) shall be required to
return to escrow the Escrowed Items or portion thereof and all modifications
thereof promptly to Enterprise upon Enterprise reasonably establishing that the
circumstances that triggered the release of the Escrowed Items or portion
thereof have been resolved, removed or alleviated; and (4) Escrow Agent shall
reasonably permit an independent third party engaged by Radiant and approved in
writing by Enterprise (which approval will not unreasonably be withheld), which
independent third party shall execute a confidentiality agreement in form and
substance reasonably satisfactory to Enterprise, to ensure that the Source Code
initially deposited into escrow by Enterprise pursuant to this Agreement and any
Upgrades are deposited into escrow; provided, however, that such independent
third party must be accompanied by a representative of Enterprise and such
review of Source Code

 

29



--------------------------------------------------------------------------------

shall only be available for the sole purpose of showing that the Source Code,
when compiled, results in Executable Code for the applicable Enterprise Product
or Upgrade. Radiant, on a time and materials basis (subject to the applicable
discount set forth on Exhibit N), will train Enterprise on modifications made by
Radiant to the Escrowed Items or portion thereof. Subject to the terms and
conditions of this Section 12 and Section 4.4(iv), Enterprise hereby grants
Radiant a non-exclusive, non-assignable, non-transferable and limited license to
use the Escrowed Items or portion thereof, when released, solely for the purpose
of providing support and maintenance services to Legacy Clients or Customers, as
the case may be, pursuant to Legacy Contracts or Software License Agreements.
Notwithstanding anything contained herein to the contrary, Radiant agrees that
it shall not use the Source Code as a means for substituting itself as the
provider of Level 3 support and maintenance services to customers or Legacy
Clients except as expressly provided in this Section 12.

 

13. ADDITIONAL TRAINING. Radiant agrees to undertake such training that
Enterprise reasonably determines is necessary for Radiant to be an authorized
reseller of the Enterprise Products (other than the Tools), Hosting Services and
Complementary Services. Enterprise agrees that all such training requirements
shall be reasonable in light of the circumstances at the time and shall not be
arbitrary or capricious. Enterprise will charge its then-current professional
services rates subject to the discount set forth in Exhibit N for any such
training.

 

14. SERVICES TO BE PROVIDED BY ENTERPRISE.

 

14.1 Software Support Services. Enterprise and Radiant will provide the support
services in accordance with the obligations set forth on Exhibit P; provided,
however, that such support shall only be required to be provided by Enterprise
to or with respect to Customers that are entitled to receive support services
and with respect to which Enterprise has been paid all applicable support and
maintenance services fees.

 

14.2 Sales and Marketing Support. Enterprise may assist in the promotion of
Radiant’s sales and Complementary Service capabilities to the Customers. All
such assistance shall be provided only on the mutual agreement of both parties.

 

14.3 Development Services. Radiant may from time to time request that Enterprise
develop Additional Enhancements or undertake other custom development activities
(collectively, “development services”). All requests for development services
shall be submitted to Enterprise in writing. Upon receipt of the request,
Enterprise shall either reject the request in writing or provide Radiant with a
“Statement of Work” outlining the deliverables and the fees and payment terms
for the requested development services. Development services will be performed
at Enterprise’s then-current professional services rates after applying the
applicable discount set forth on Exhibit N or as otherwise agreed to in writing
by Radiant and Enterprise. Enterprise’s obligation to provide the development
services shall not arise until an authorized representative of Radiant executes
and returns the unmodified Statement of Work to Enterprise. The Statement of
Work shall include, if applicable, the following: (i) scope of work to be

 

30



--------------------------------------------------------------------------------

performed; (ii) description of services; (iii) performance standards and
criteria; (iv) a timetable; (v) deadlines or other milestones or criteria for
performance; (vi) testing processes; (vii) resources to be provided by each
party; (viii) fee structure and rates; and (ix) description of functionality to
be added to the Software.

 

14.4 Software Maintenance Services. Enterprise will provide Radiant with the
software maintenance services in accordance with the obligations set forth on
Exhibit P. The content and timing of Enhancements or Upgrades will be determined
by Enterprise in its sole discretion. All requests for Enhancements other than
those included in a generally released Upgrade shall be submitted to Enterprise
in the form of a request for development services, as described in Section 14.3
above, which shall be subject to Enterprise’s acceptance, in its sole
discretion. Radiant shall not provide an Upgrade or Enhancement to a Customer or
Legacy Client unless the Customer or Legacy Client has a right to receive such
Upgrade pursuant to the applicable Software License Agreement or Legacy
Contract, as the case may be, and Enterprise has received all amounts required
to be paid by or with respect to such Customer or Legacy Client under the
applicable Software License Agreement, Legacy Contract (or other applicable
agreement) or this Agreement, as the case may be.

 

14.5 Hosting Services. Enterprise will provide Hosting Services to the Customers
to which Radiant has resold Hosting Services in accordance with its service
offering as described on Exhibit C, as may be modified from time to time by
Radiant and Enterprise. Upon reasonable request from Radiant, Enterprise shall
provide Radiant with a Hosting Services report providing information on the
number of active Customers receiving Hosting Services from Enterprise and the
Software modules in use by such Customers.

 

15. WARRANTIES, COVENANTS AND DISCLAIMERS.

 

15.1 Enterprise Products. Enterprise warrants to Radiant that the Enterprise
Products will conform to the Documentation for the Enterprise Products, provided
that the Enterprise Products are used in accordance with the Documentation. If
Radiant believes that there is a defect in the Enterprise Products such that it
does not conform to this limited warranty, Enterprise must be notified
immediately, but no later than 90 days following the delivery or, in the case of
hosted applications, first use of the Enterprise Products to or by the Customer
or the Legacy Client (as the case may be) affected by the alleged defect.
Radiant agrees that a Customer’s or Legacy Client’s sole remedy for such
non-conformities in the Enterprise Products shall be the repair or replacement
of the Enterprise Products, with such replacement to be substantially equivalent
in functionality to the item replaced. Enterprise shall have no obligation under
this Section 15.1 should the Enterprise Products be modified, altered, merged or
subjected to misuse, neglect, accident or improper use by Customer or Legacy
Clients or any third party.

 

15.2 Professional and Workmanlike Manner, etc. All services to be provided by
Enterprise and Radiant hereunder, including, without limitation, hosting
services, support and maintenance services and development services, shall be
performed in a professional and workman-like manner and in accordance with all
applicable laws.

 

15.3 All Rights to Perform. Enterprise represents and warrants to Radiant that:
(i) Enterprise has full authority to execute and perform this Agreement; and
(ii) Enterprise’s

 

31



--------------------------------------------------------------------------------

execution and performance of this Agreement will not violate any law or breach
any other agreement.

 

15.4 Warranty Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
THE SOFTWARE LICENSE TERMS, ENTERPRISE DISCLAIMS ALL WARRANTIES OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE ENTERPRISE PRODUCTS, THE TOOLS AND THE HOSTING,
SUPPORT, MAINTENANCE OR OTHER SERVICES PROVIDED BY ENTERPRISE, WHETHER ORAL OR
WRITTEN, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY
OF TITLE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

15.5 Internet Disclaimer. Radiant understands and agrees that the Hosting
Services that may be provided by Enterprise hereunder involves the use of, or
connection to, the internet which is inherently insecure and potentially
unstable and that connection to the internet provides opportunity for
unauthorized access by a third party to Enterprise’s, Customer’s or Legacy
Client’s computer systems, networks and any and all information stored therein.
INFORMATION TRANSMITTED AND RECEIVED THROUGH THE INTERNET CANNOT BE EXPECTED TO
REMAIN CONFIDENTIAL AND ENTERPRISE DOES NOT GUARANTEE THE PRIVACY, SECURITY,
AUTHENTICITY AND NON-CORRUPTION OF ANY INFORMATION SO TRANSMITTED, OR STORED IN
ANY SYSTEM CONNECTED TO THE INTERNET. ENTERPRISE SHALL NOT BE RESPONSIBLE FOR
ANY ADVERSE CONSEQUENCES WHATSOEVER OF ANY CUSTOMER’S OR LEGACY CLIENT’S
CONNECTION TO, OR USE OF, THE INTERNET AND ENTERPRISE SHALL NOT BE RESPONSIBLE
FOR ANY USE BY THE CUSTOMER OR LEGACY CLIENT OR CUSTOMER’S OR LEGACY CLIENT’S
WORKERS OF ANY INTERNET CONNECTION IN VIOLATION OF ANY RULE, LAW OR REGULATION.

 

15.6 Warranty Requests. Enterprise and Radiant shall mutually agree upon a
methodology for honoring warranty requests from Customers which will include
Radiant forwarding all warranty requests to Enterprise.

 

15.7 Compliance with Laws. Each party agrees to obtain all necessary approvals,
actions or authorizations by any governmental authority or agency, and to
otherwise comply will all applicable laws, rules and regulations, in connection
with the performance of its obligations under this Agreement.

 

16. REPRESENTATIONS AND WARRANTIES BY RADIANT. Radiant represents and warrants
to Enterprise that: (i) Radiant has full authority to execute and perform this
Agreement; (ii) Radiant’s execution and performance of this Agreement will not
violate any law or breach any other agreement; (iii) there are no actions,
suits, charges, complaints, proceedings, court orders or governmental authority
orders or known investigations pending or, to the knowledge of Radiant,
threatened against Radiant or its Affiliates, pursuant to, under, or with
respect to any Legacy Contract, and there is no basis reasonably known to
Radiant for any of the foregoing; and (iv) as of the Effective Date, it has
performed, in all material respects, all of its obligations required to be
performed in connection with each Legacy Contract, it is not in material breach
of any such Legacy Contract, and it is not in receipt of any written claim of

 

32



--------------------------------------------------------------------------------

material default or material breach under any Legacy Contract, nor has an event
occurred that, with notice or lapse of time, will give rise to such a material
breach or material default.

 

17. TRADEMARKS.

 

17.1 Use of Marks. Radiant’s use of the Marks shall at all times be in
accordance with guidelines Enterprise may reasonably establish in its sole
discretion, including using the appropriate trademark notices and styles.
Radiant acknowledges and agrees that this Agreement does not constitute any
conveyance of any right, title and interest in or to any of the Marks, except
for the limited right of use described in Section 4 herein. Radiant shall submit
to Enterprise for Enterprise’s approval, any and all materials bearing or
including any of the Marks, at least 15 days prior to Radiant’s first use of
such materials. Radiant agrees not to commit any acts, directly or indirectly,
which may contest, dispute, or otherwise impair the rights, title or interest of
Enterprise in and to the Marks. Radiant agrees not to assert any claim or assert
any rights, title or interest in or to the Marks in any way. The parties agree
that all uses of the Marks by Radiant shall be in such a manner as to inure at
all times to the benefit of Enterprise. Radiant shall not use any language or
display any Marks in such a manner as to create the impression that the Marks
belong to, or are owned by, Radiant. Upon the request of Enterprise, Radiant
agrees to discontinue the use of: (i) any Marks being used by Radiant in a
manner that is inconsistent with the guidelines set forth above; (ii) any
trademark, service mark or trade name deemed by Enterprise to create a
likelihood of confusion with a Mark; or (iii) any Mark which may be the subject
of a dispute between Enterprise and a third party.

 

17.2 Use of Radiant Marks. Enterprise’s use of the Radiant Marks shall at all
times be in accordance with guidelines Radiant may reasonably establish in its
sole discretion, including using the appropriate trademark notices and styles.
Enterprise acknowledges and agrees that this Agreement does not constitute any
conveyance of any right, title and interest in or to any of the Radiant Marks,
except for the limited right of use described in Section 4 herein. Enterprise
shall submit to Radiant for Radiant’s approval, any and all materials bearing or
including any of the Radiant Marks, at least 15 days prior to Enterprise’s first
use of such materials. Enterprise agrees not to commit any acts, directly or
indirectly, which may contest, dispute, or otherwise impair the rights, title or
interest of Radiant in and to the Radiant Marks. Enterprise agrees not to assert
any claim or assert any rights, title or interest in or to the Radiant Marks in
any way. The parties agree that all uses of the Radiant Marks by Enterprise
shall be in such a manner as to inure at all times to the benefit of Radiant.
Enterprise shall not use any language or display any Radiant Marks in such a
manner as to create the impression that the Radiant Marks belong to, or are
owned by, Enterprise. Upon the request of Radiant, Enterprise agrees to
discontinue the use of: (i) any Radiant Marks being used by Enterprise in a
manner that is inconsistent with the guidelines set forth above; (ii) any
trademark, service mark or trade name deemed by Radiant to create a likelihood
of confusion with a Radiant Mark; or (iii) any Radiant Mark which may be the
subject of a dispute between Radiant and a third party.

 

17.3 Notice of Infringements. Radiant will promptly notify Enterprise of any and
all infringements or attempted infringements of any of the Marks that may come
to Radiant’s attention, and Radiant will assist Enterprise, at Enterprise’s
expense (unless such infringement was due to Radiant’s negligence or intentional
conduct, in which case, Radiant shall bear such expense), in taking such action
against the infringers as Enterprise may elect in its sole

 

33



--------------------------------------------------------------------------------

discretion. Enterprise will promptly notify Radiant of any and all infringements
or attempted infringements of any of the Radiant Marks that may come to
Enterprise’s attention, and Enterprise will assist Radiant, at Radiant’s expense
(unless such infringement was due to Enterprise’s negligence or intentional
conduct, in which case, Enterprise shall bear such expense), in taking such
action against the infringers as Radiant may elect in its sole discretion.

 

18. INDEMNIFICATION.

 

18.1 Indemnification by Enterprise. Enterprise will hold harmless, indemnify and
defend the Radiant Parties (as defined below) from and against any and all
costs, liabilities, losses, damages, claims, demands, penalties, fines,
judgments or settlements of any kind, known or unknown, fixed, accrued, absolute
or contingent, liquidated or unliquidated, including all reasonable expenses,
costs and attorneys’ fees relating thereto (collectively, “Losses”) arising out
of, related to, or resulting from:

 

(i) any claim by a Customer or Legacy Client that the Enterprise Products
violate or infringe upon any copyright, patent (issued in any country within the
European Union, the United States, Japan, Australia or New Zealand), trade
secret or other intellectual property right of any third party wherever located
or contributes to such violation or infringement;

 

(ii) any claim that a Radiant Party’s use of the Mark(s) infringes the
intellectual property rights of a third party, provided such Radiant Party’s use
of the Mark(s) is consistent with this Agreement.

 

For purposes hereof, Radiant, its subsidiaries, and their respective officers,
directors, employees and agents shall individually constitute a “Radiant Party”
and collectively, the “Radiant Parties.”

 

If such claim with respect to the Enterprise Products has occurred or, in
Enterprise’s judgment, is likely to occur, Radiant agrees to allow Enterprise,
at Enterprise’s option and expense, to: (a) settle or defend against such claim;
or (b) replace or modify the Enterprise Products (in each case, so that the
resulting products are the functional equivalent to the applicable Enterprise
Products) so as to avoid infringement. The indemnification offered in this
Section 18.1 with respect to the Enterprise Product will not apply to any claim
resulting from the modification of the Enterprise Products performed other than
by Enterprise, from the use of the Enterprise Products other than as permitted
under this Agreement or from any use of the Enterprise Products in combination
with any other computer software programs, equipment or technology other than in
accordance with the Documentation. Except as provided in the Separation
Agreement, this Section 18.1 states Enterprise’s entire obligation regarding
patent, copyright, trade secret or other infringement with respect to the
Enterprise Products.

 

18.2 Indemnification by Radiant. Radiant will hold harmless, indemnify and
defend Enterprise, and its subsidiaries and their respective officers,
directors, employees and agents (individually, an “Enterprise Party” and
collectively, the “Enterprise Parties”), from and against any and all Losses
arising out of, related to, or resulting from:

 

(i) the failure to include all Software License Terms in a Software License
Agreement, modifications to any Software License Terms in a Software License

 

34



--------------------------------------------------------------------------------

Agreement, the failure to include all Hosting Terms in an agreement for Hosting
Services, modifications to any Hosting Terms in an agreement for Hosting
Services, the failure to include all Distributor Terms in a Distributor
Agreement, or modifications to any Distributor Terms in a Distributor Agreement;

 

(ii) any statements, claims, representations or warranties made by a Radiant
Party about the Enterprise Products or Hosting Services other than as provided
in the Documentation or other written materials provided by Enterprise;

 

(iii) any claim by a Person that the Enterprise Products violate or infringe
upon any copyright, patent (issued in any country within the European Union, the
United States, Japan, Australia or New Zealand), trade secret or other
intellectual property rights or any third party wherever located or contribute
to such infringement, in each case to the extent such claim is based on or
arises from any modifications or enhancements to the Enterprise Products made by
Radiant with the Tools or otherwise;

 

(iv) any claim that an Enterprise Party’s use of the Radiant Mark(s) infringes
the intellectual property rights of a third party, provided such Enterprise
Party’s use of the Radiant Mark(s) is consistent with this Agreement; or

 

(v) any failure on the part of a Radiant Party to pay any taxes, duties or
assessments due hereunder.

 

18.3 Indemnification under Legacy Contracts. The following shall apply with
respect to the allocation of liability under the Legacy Contracts:

 

(i) Radiant will be liable for and will hold harmless, indemnify and defend
Enterprise from and against any and all Losses, including, without limitation,
Losses resulting from penalties, required rebates, holdbacks, forfeitures or
other payments due, arising out of, related to, or resulting from any Legacy
Contract (other than a Strategic Legacy Contract), including, without
limitation, the performance or non-performance thereunder, to the extent such
Losses were not incurred as a result of Enterprise’s failure to perform or
breach in the performance of the Legacy Services (other than Strategic Legacy
Services) in accordance with this Agreement;

 

(ii) Enterprise will be liable for and will hold harmless, indemnify and defend
Radiant from and against any and all Losses, including, without limitation,
Losses resulting from penalties, required rebates, holdbacks, forfeitures or
other payments due, arising out of, related to, or resulting from any Legacy
Contract (other than a Strategic Legacy Contract) to the extent such Losses were
incurred as a result of Enterprise’s failure to perform or breach in the
performance of the Legacy Services (other than Strategic Legacy Services) with
respect to such Legacy Contract; and

 

(iii) Liability with respect to Strategic Legacy Contracts shall be allocated as
follows:

 

35



--------------------------------------------------------------------------------

(a) during the initial 18-month period following the Effective Date, each party
shall be liable for and will hold harmless, indemnify and defend the other party
from and against its share of Pro Rata Losses (as defined below); and

 

(b) following such 18-month period, Enterprise shall be liable for and will hold
harmless, indemnify and defend Radiant from and against any and all Losses,
including, without limitation, Losses resulting from penalties, required
rebates, holdbacks, forfeitures, or other payments due, arising out of, relating
to or resulting from any Strategic Legacy Contract.

 

For purposes of this Section 18.3(iii), the following definitions shall apply:

 

“Pro Rata Losses” shall mean:

 

(x) with respect to Enterprise, the amount of any Losses, including, without
limitation, Losses resulting from penalties, required rebates, holdbacks,
forfeitures or other payments due, arising out of, relating to or resulting from
any Strategic Legacy Contract multiplied by a fraction the numerator of which is
the Enterprise Revenue, and the denominator of which is the Total Revenue, and

 

(y) with respect to Radiant, the amount of any Losses, including, without
limitation, Losses resulting from penalties, required rebates, holdbacks,
forfeitures or other payments due, arising out of, relating to or resulting from
any Strategic Legacy Contract multiplied by a fraction the numerator of which is
the Radiant Revenue and the denominator of which is the Total Revenue.

 

“Enterprise Revenue” shall mean, as of the date the determination of Pro Rata
Losses must be made, all amounts received by Enterprise, after the Effective
Date, pursuant to or under the applicable Strategic Legacy Contract.

 

“Radiant Revenue” shall mean, as of the date the determination of Pro Rata
Losses must be made, all amounts received by Radiant, before or after the
Effective Date, pursuant to or under the applicable Strategic Legacy Contract.

 

“Total Revenue” shall mean, as of the date the determination of Pro Rata Losses
must be made, the sum of Enterprise Revenue and Radiant Revenue.

 

18.4 Indemnification Procedures. In the event either party is entitled to
indemnification (an “Indemnitee”) from the other party (the “Indemnifying
Party”) pursuant to the terms of Section 18, with respect to which such
Indemnitee intends to seek indemnification thereunder, the Indemnitee and
Indemnifying Party shall follow the procedures set forth in this Section 18.4.
Promptly after receipt by Indemnitee of notice of the commencement or threatened
commencement of any claim with respect to which such Indemnitee may be entitled
to receive payment from the Indemnifying Party for any Losses, or to which the
Indemnitee believes it is entitled to indemnification hereunder, the Indemnitee
shall notify the Indemnifying Party of such claim in writing. No delay or
failure to so notify the Indemnifying Party shall relieve it of its

 

36



--------------------------------------------------------------------------------

obligations under this Agreement except to the extent that the Indemnifying
Party has been materially harmed by such delay or failure. Within 15 days
following receipt of written notice from Indemnitee relating to any claim, but
no later than five days before the date on which any response to a complaint or
summons is due, the Indemnifying Party shall notify Indemnitee in writing
whether the Indemnifying Party elects to assume control of the defense and
settlement of that claim (a “Notice of Election”). If the Indemnifying Party
delivers a Notice of Election relating to any claim within the required notice
period, the Indemnifying Party shall be entitled to have sole control over the
defense and settlement of such claim; provided, however, that (i) Indemnitee
shall be entitled to participate in the defense of such claim and to employ
counsel at its own expense to assist in the handling of such claim, and (ii) the
Indemnifying Party shall obtain the prior written approval of Indemnitee before
entering into any settlement of such claim imposing any obligations or
restrictions on Indemnitee, which approval shall not be unreasonably withheld,
delayed or conditioned. After the Indemnifying Party has delivered a Notice of
Election relating to any claim, if the Indemnifying Party performs its
indemnification obligations as set forth in this Agreement, then the
Indemnifying Party shall not be liable to Indemnitee for any litigation costs
and expenses (including legal fees and disbursements and costs of investigation)
directly incurred by Indemnitee in employing its own counsel in connection with
the defense of that claim. In addition, the Indemnifying Party shall not be
required to indemnify Indemnitee for any amount paid or payable by Indemnitee in
the settlement of any claim if (x) the Indemnifying Party has delivered a timely
Notice of Election and such amount was agreed to without the written consent of
the Indemnifying Party, or (y) the time period within which to deliver a Notice
of Election has not yet expired. If the Indemnifying Party does not deliver a
Notice of Election relating to any claim within the required notice period,
Indemnitee shall have the right to defend the claim in such manner as it may
deem appropriate, at the reasonable cost and expense of the Indemnifying Party.
The Indemnifying Party shall promptly reimburse Indemnitee for all such costs
and expenses. Indemnitee shall cooperate, at the Indemnifying Party’s cost and
expense, in all reasonable respects with the Indemnifying Party and its
attorneys in the investigations, trial and defense of indemnified claims and any
appeal arising therefrom.

 

19. NONDISCLOSURE AND CONFIDENTIALITY.

 

19.1 Definition. For purposes of this Agreement, “Proprietary Information” shall
mean all ideas, concepts, techniques, know-how, technical or business
information, or other information or material, in whatever form, received by one
party to this Agreement from the other, that is either: (a) stamped or otherwise
identified in writing as proprietary, (b) if orally disclosed, identified by the
disclosing party as proprietary at the time of disclosure, or (c) other
information that derives economic value, actual or potential, from not being
generally known to others and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy. Proprietary Information shall
include the Enterprise Products (including any Source Code delivered to the
Agent under the Escrow Agreement), the Documentation and Software License
Agreements.

 

19.2 Covenant. Each party agrees to hold all Proprietary Information of the
other party in strictest confidence and not to copy, reproduce, distribute,
remanufacture, duplicate, reveal, publish, report, disclose, caused to be
disclosed, or otherwise transfer any such Proprietary Information to any third
party, except as authorized in this Agreement or otherwise

 

37



--------------------------------------------------------------------------------

in writing by the disclosing party, or utilize any such information for any
purpose whatsoever other than specifically required under this Agreement, except
that each party may disclose Proprietary Information of the other to its
employees who have a specific need to know such information and who are advised
of the confidential nature of the information and the provisions of this Section
19.2. Each party further acknowledges and agrees that the Proprietary
Information of the other party is and shall at all times remain the sole and
exclusive property of the other party, and in the event of termination or
expiration of this Agreement, for any reason, each party shall immediately
return to the other party all Proprietary Information in its possession. The
obligations of this Section 19 shall continue for the initial term and any
renewal term of this Agreement and for a period of five years thereafter, except
to the extent that the Proprietary Information disclosed rises to the level of a
trade secret under applicable law, in which case, the obligations of this
Section 19 shall continue for so long as such information constitutes a trade
secret under applicable law. For purposes of this Agreement, “trade secrets”
means Proprietary Information, without regard to form, which: (a) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use and (b) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.

 

19.3 Exclusions. “Proprietary Information” shall not include any information
which, as demonstrated by written documentation: (a) is in or enters the public
domain without breach of this Agreement through no fault of the receiving party;
(b) the receiving party can demonstrate was developed by the receiving party
independently and without use of, or reference to, the disclosing party’s
Proprietary Information; (c) the receiving party receives from a third party
without restriction on disclosure and without breach of a nondisclosure
obligation or was otherwise lawfully acquired from other sources by the
receiving party; (d) this Agreement permits the use or disclosure of such
Proprietary Information, or (e) is required to be disclosed in response to a
valid court order, law, rule, regulation (including without limitation any
securities exchange regulation), administrative process or other governmental
action provided that (x) the disclosing party is promptly notified in writing
prior to disclosure of the information, and (y) the receiving party assists the
disclosing party, at the disclosing party’s expense, in any attempt by the other
to limit or prevent the disclosure of the Proprietary Information.

 

19.4 General. Each party agrees that the other party will have no adequate
remedy at law if there is a breach or threatened breach of this Section 19 and,
accordingly, such other party will be entitled (in addition to any legal or
equitable remedies available to such party) to injunctive or other equitable
relief to prevent or remedy such breach. Upon the earlier request of the
disclosing party, the receiving party shall (a) at its own expense, (i) promptly
return to the disclosing party all information that is in tangible form (and all
copies thereof) that is the property of the disclosing party (including pursuant
to this Agreement) or that contains any Proprietary Information (collectively,
the “Material Information”), or (ii) upon written request from the disclosing
party, destroy such Material Information and provide the disclosing party with
written certification of such destruction, and (b) cease all further use of any
Material Information, whether in tangible or intangible form. Finally, the
parties agree that the receiving party obtains no right, title, interest, or
license in or to any of the Proprietary Information of the disclosing party
except for the rights set forth in this Agreement.

 

38



--------------------------------------------------------------------------------

20. INJUNCTIVE RELIEF. Notwithstanding anything to the contrary contained in
Section 25 of this Agreement, the parties agree that each party shall be
entitled to obtain, without bond, declarations, temporary and permanent
injunctions, and orders of specific performance, in order to enforce the
provisions of this Agreement relating to other party’s use of the Proprietary
Information and trade secrets of such party, and the obligations of other party
upon termination or expiration of this Agreement. Such equitable relief may be
sought in any court of competent jurisdiction.

 

21. GOVERNING LAW. All matters pertaining to arbitration shall be governed by
the Federal Arbitration Act. Except to the extent governed by the Federal
Arbitration Act as required hereby or other than federal law, this Agreement
shall be governed by and construed in all respects in accordance with the laws
of the State of Georgia, which law shall prevail in the event of any conflict of
law. The parties agree that all actions arising under this Agreement which may
be litigated (as opposed to arbitrated) may be commenced only in a state or
federal court of competent jurisdiction in Fulton County, Georgia. Both parties
expressly agree that they are subject to the jurisdiction and venue of those
courts for purposes of such litigation.

 

22. LIMITATION OF LIABILITY.

 

22.1 DISCLAIMER OF CONSEQUENTIAL DAMAGES. SUBJECT TO SECTION 22.3 BELOW, IN NO
EVENT WILL EITHER PARTY, OR ANY OF THEIR AFFILIATES OR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, SHAREHOLDERS OR REPRESENTATIVES BE LIABLE TO THE OTHER
PARTY OR ANY THIRD PARTY FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGE OR LOSS OF ANY NATURE, INCLUDING, BUT NOT LIMITED TO,
DAMAGES RESULTING FROM DELAY, LOSS OF PROFITS OR LOSS OF GOODWILL WHICH MAY
ARISE IN CONNECTION WITH THIS AGREEMENT OR RESULTING FROM THE ENTERPRISE
PRODUCTS, OR THE HOSTING, SUPPORT, MAINTENANCE, OR OTHER SERVICES OR OBLIGATIONS
TO BE PROVIDED BY EITHER PARTY HEREUNDER, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE LIKELIHOOD OF SUCH DAMAGES OCCURRING, AND WHETHER SUCH LIABILITY IS BASED ON
CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE. THE PARTIES AGREE
THAT THIS LIMITATION OF LIABILITY SHALL SURVIVE IN FULL FORCE AND EFFECT DESPITE
ANY FAILURE OF ANY EXCLUSIVE REMEDY. NOTWITHSTANDING THE FOREGOING, ANY DAMAGES
AWARDED OR OBTAINED (WHETHER BY SETTLEMENT, COMPROMISE OR JUDGMENT) AS A RESULT
OF THIRD PARTY CLAIMS SHALL BE CONSIDERED DIRECT DAMAGES FOR PURPOSES OF THIS
AGREEMENT.

 

22.2 LIMITATION OF REMEDIES.

 

(i) EXCEPT AS SET FORTH IN SUBSECTIONS (ii), (iii) AND (iv) BELOW, AND SUBJECT
TO SECTION 22.3 BELOW, IN NO EVENT WILL THE LIABILITY OF EITHER PARTY, OR ANY OF
THEIR AFFILIATES OR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS OR
REPRESENTATIVES, FOR ANY CAUSE WHATSOEVER RELATED TO THIS AGREEMENT, THE
ENTERPRISE PRODUCTS, OR THE HOSTING, SUPPORT,

 

 

39



--------------------------------------------------------------------------------

MAINTENANCE, OR OTHER SERVICES TO BE PROVIDED BY EITHER PARTY HEREUNDER,
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT, INCLUDING
NEGLIGENCE OR STRICT LIABILITY, EXCEED THE AMOUNTS RECEIVED BY ENTERPRISE
PURSUANT TO THIS AGREEMENT (EXCLUDING FEES RECEIVED FROM THE PERFORMANCE OF
LEGACY SERVICES OR THE SALE OF LICENSES FOR ENTERPRISE PRODUCTS TO LEGACY
CLIENTS).

 

(ii) THE LIABILITY OF ENTERPRISE RELATING TO THE PROVISION OF ENTERPRISE PRODUCT
LICENSES OR HOSTING, SUPPORT, MAINTENANCE OR OTHER SERVICES BY ENTERPRISE TO
LEGACY CLIENTS (OTHER THAN RESELLER LEGACY CLIENTS), SHALL BE UNLIMITED.

 

(iii) SUBJECT TO SECTION 22.3 BELOW, IN NO EVENT WILL THE LIABILITY OF
ENTERPRISE, OR ANY OF ITS AFFILIATES OR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS OR REPRESENTATIVES, FOR ANY CAUSE WHATSOEVER RELATED TO
THE PROVISION OF ENTERPRISE PRODUCT LICENSES OR HOSTING, SUPPORT, MAINTENANCE,
OR OTHER SERVICES BY ENTERPRISE TO A RESELLER LEGACY CLIENT PURSUANT TO A
SPECIFIC LEGACY CONTRACT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT
OR IN TORT, INCLUDING NEGLIGENCE OR STRICT LIABILITY, EXCEED THE AMOUNT THAT
RADIANT AND ENTERPRISE HAVE RECEIVED UNDER OR PURSUANT TO SUCH LEGACY CONTRACT
(A) PRIOR TO THE EFFECTIVE DATE, AS A RESULT OF PERFORMING HOSTING, SUPPORT,
MAINTENANCE, AND OTHER SERVICES EXPRESSLY RELATED TO ENTERPRISE PRODUCTS, AND
(B) FOLLOWING THE EFFECTIVE DATE, AS A RESULT OF PERFORMING LEGACY SERVICES.

 

(iv) SUBJECT TO SECTION 22.3 BELOW, IN NO EVENT WILL THE LIABILITY OF RADIANT,
OR ANY OF ITS AFFILIATES OR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS OR REPRESENTATIVES, FOR ANY CAUSE WHATSOEVER RELATED TO THE
PROVISION OF ENTERPRISE PRODUCT LICENSES OR HOSTING, SUPPORT, MAINTENANCE, OR
OTHER SERVICES BY RADIANT TO A STRATEGIC LEGACY CLIENT, PURSUANT TO A SPECIFIC
STRATEGIC LEGACY CONTRACT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT
OR IN TORT, INCLUDING NEGLIGENCE OR STRICT LIABILITY, EXCEED RADIANT REVENUE (AS
DEFINED IN SECTION 18.3(iii)); PROVIDED THAT, WITH RESPECT TO THE TOTAL FRANCE
S.A. STRATEGIC LEGACY CONTRACT, SUCH LIABILITY SHALL BE LIMITED TO RADIANT
REVENUE (AS DEFINED IN SECTION 18.3(iii)) MULTIPLIED BY 1.10.

 

22.3 Exclusions. The limitation of liability in Section 22.1 and Section 22.2
above shall not apply to claims arising from a party’s gross negligence or
willful misconduct, a party’s indemnification obligations under Sections 18.1
and 18.2 of this Agreement (provided, however, that the limitation of liability
set forth in Section 22.1 shall apply to indemnification claims under Section
18.2(ii) and 18.2(v)), to claims arising from breach of a party’s
confidentiality obligations under this Agreement, to claims of fraud or
intentional misrepresentation under this Agreement, to claims based on the sale
by Radiant of Enterprise Products outside the Market, or to claims arising from
Radiant’s breach of its license to the Software.

 

23. TERMINATION.

 

40



--------------------------------------------------------------------------------

23.1 Term. This Agreement shall be effective as of the Effective Date, and will
remain in effect for an initial term of three years (the “Initial Term”).
Subject to Section 23.4, this Agreement shall automatically renew for a one-year
term (the “First Renewal Term”) if, during the last year of the Initial Term,
Radiant meets the Sales Criteria. Subject to Section 23.4, this Agreement shall
automatically renew for one additional one-year term (the “Second Renewal Term”)
if, during the First Renewal Term, Radiant meets the Sales Criteria during such
First Renewal Term. If Radiant fails to meet the Sale Criteria during the
applicable period, this Agreement may only be renewed upon the parties’ mutual
written agreement to renew this Agreement, which agreement to renew may be
withheld by either party in its sole discretion. Radiant acknowledges and
understands that any such subsequent renewal may be predicated upon the parties’
development and agreement to a sales plan, which would establish annual sales
volume targets for Radiant for sublicensing of the Software during each renewal
term.

 

23.2 Termination for Breach. Either party may terminate this Agreement upon the
other party’s material breach of any of the provisions herein, which breach has
not been cured (a) in the case of non-payment, within 20 days of the breaching
party’s receipt of written notice from the non-breaching party setting forth the
amount due; or (b) in all other cases, within 30 days of the breaching party’s
receipt of a written notice from the non-breaching party setting forth the
nature of such breach (unless the breach, by its nature, is curable but
incapable of being cured within such 30-day period, then, in that event, so long
as the breaching party is diligently attempting to cure such breach, within a
reasonable period after receipt of such notice). If, prior to the expiration of
the applicable notice period, the breaching party cures such breach, termination
shall not take place.

 

23.3 Termination for Certification Failure. Enterprise may terminate this
Agreement immediately upon written notice to Radiant if Radiant at any time
fails to comply with the Certification requirements, if applicable, of Section 3
hereof.

 

23.4 Competitive Offerings. If (a) (i) a Person that owns or has rights to a
Competitive Offering (a “Competitor”) acquires more than fifty percent (50%) of
the legal, beneficial or equitable ownership of the capital stock of Radiant or
a Radiant Affiliate; (ii) Radiant or a Radiant Affiliate sells all or
substantially all of its assets to a Competitor; (iii) Radiant or a Radiant
Affiliate acquires more than fifty percent (50%) of the legal, beneficial or
equitable ownership of the capital stock of a Competitor; (iv) Radiant or a
Radiant Affiliate acquires all or substantially all of the assets of a
Competitor; (v) Radiant or a Radiant Affiliate acquires any line of business or
other assets from a Competitor that includes a Competitive Offering; or (vi)
Radiant or a Radiant Affiliate merges with or into, or is merged with or into, a
Competitor (each such event hereinafter referred to as an “Acquisition”); and
(b) Radiant or any Radiant Affiliate shall, at any time during the Initial Term,
market, offer, commit to sell or sell any such Competitive Offering (other than,
as reasonably necessary, to former clients of the Competitor), then the
automatic renewal provision of Section 23.1 shall be inapplicable and this
Agreement shall terminate immediately upon expiration of the Initial Term.
Following an Acquisition, Enterprise may terminate this Agreement during the
First Renewal Term or the Second Renewal Term immediately upon written notice to
Radiant if Radiant or a Radiant Affiliate markets, offers, commits to sell or
sells any Competitive Offering acquired or obtained pursuant to such
Acquisition.

 

41



--------------------------------------------------------------------------------

23.5 Post-Termination Obligations.

 

(i) Upon termination or expiration of this Agreement for any reason, Radiant
shall immediately return to Enterprise all Enterprise property, including, but
not limited to, all copies of the Enterprise Products, all Documentation
relating thereto and all demonstration systems, except that Radiant may retain
such copies to the extent necessary for and during the limited duration of
Radiant’s post-termination obligations under existing license, service, support,
and maintenance agreements, as set forth below. Termination or expiration of
this Agreement for any reason shall automatically accelerate the due date of all
undisputed invoices and any other monies due from one party to the other, which
shall become immediately due and payable on the effective date of termination or
expiration. Termination or expiration of this Agreement shall not affect
Enterprise’s or Radiant’s existing obligations under contractual arrangements
with Customers such that, among other things, Enterprise Product licenses
then-granted to Customers shall continue on the terms thereof; provided,
however, that all other business granted herein shall expire and terminate upon
expiration or termination of this Agreement. Additionally, termination hereof
shall not affect Enterprise’s obligation to continue to provide Legacy Services.
Upon termination or expiration of this Agreement for any reason, the provisions
of this Agreement providing for the payment of fees to either party, protection
of the parties’ proprietary rights, limited express warranties, limitations of
liability, and other provisions of this Agreement concerning the ongoing
interests of the parties, including, but not limited to, the provisions of
Sections 1, 4.4, 5, 7, 8, 9, 12, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28,
30, 32, 34, 35, 36 and 39, shall continue and survive in full force and effect.

 

(ii) During the period commencing as of notice of termination and ending as of
three months after the effective date of termination or expiration of this
Agreement, Enterprise will provide transition assistance to the Customers for
the transition of the Customers’ data from the Software to the Customers’
computer system of another technology solution provider, as reasonably requested
by the Customers. Enterprise may charge for such assistance at then-current
rates on a time and materials basis discounted by the amounts set forth on
Exhibit N. Notwithstanding the foregoing, Enterprise shall have no obligation to
provide such transition assistance to Customers if (a) Radiant is delinquent in
the payment of any undisputed monies due to Enterprise hereunder, (b) Radiant is
in material breach or default of any obligation under this Agreement, or (c)
with respect to any individual Customer, such Customer is in breach or default
of any of the Software License Terms.

 

24. DISPUTE HANDLING. Radiant and Enterprise shall endeavor to resolve any
dispute, whether arising during the term or at any time thereafter which
involves the validity, construction, meaning, performance, termination,
expiration or effect of this Agreement, or the rights or liabilities of the
parties, promptly and in an amicable and professional manner by negotiations
between the parties. Enterprise will not withhold any services as a means of
resolving any dispute. Except for fees withheld because they are disputed in
good faith by Radiant, Radiant will not withhold payment of any monies due
Enterprise hereunder as a means of resolving any dispute.

 

42



--------------------------------------------------------------------------------

25. ARBITRATION. Any dispute between the parties arising out of or relating to
this Agreement that is not subject to the exception in Section 20, shall be
settled exclusively by final and binding arbitration in accordance with the
following:

 

(i) Except as specified below or otherwise agreed in writing, the arbitration
shall be conducted in accordance with the then-current Commercial Arbitration
Rules of the American Arbitration Association or any successor association
including, without limitation, the Optional Rules for Emergency Measures of
Protection (such organization, the “AAA” and such rules, the “AAA Rules”);

 

(ii) The arbitration shall be conducted in English by a panel of three
arbitrators. Unless otherwise agreed in writing to have the dispute resolved by
a single arbitrator, Enterprise and Radiant shall each select one arbitrator
(who is knowledgeable and familiar and has at least ten years of experience with
the information technology industry and contract law), who shall then jointly
select a third. All arbitrators shall be neutral, impartial and independent;

 

(iii) Any issue concerning the extent to which any dispute is subject to
arbitration, or concerning the applicability, interpretation, or enforceability
of the procedures outlined herein, including any contention that all or part of
such procedures are invalid or unenforceable, shall be governed by the Federal
Arbitration Act and resolved by the arbitrator(s);

 

(iv) Any demand for arbitration or any counterclaim shall specify in reasonable
detail the facts and legal grounds forming the basis for the claimant’s request
for relief, and shall include a statement of the total amount of damages
claimed, if any, and any other remedy sought by the claimant;

 

(v) Upon request of either party, and in the arbitrator(s) discretion, the
parties shall be entitled to limited pre-hearing discovery including depositions
of testifying witnesses, exchanges of documents and lists of testifying
witnesses, and written interrogatories. The arbitrator(s) shall conduct a
hearing within 30 days (or such longer time period as the parties may mutually
agree) after the end of discovery and shall issue an award, supported by written
opinion, within 30 days after the end of the hearing (or such longer time period
as the parties may mutually agree);

 

(vi) Any award made shall be accompanied by findings of fact and a statement of
reasons for the decision;

 

(vii) All parties will use their best efforts to conclude the arbitration within
thirty (30) days from the commencement of arbitration. In the event that any
party fails to appear at any properly noticed arbitration proceeding, an award
may be entered against such party by default or otherwise, notwithstanding that
failure to appear;

 

(viii) Each party shall bear the cost of securing its selected arbitrator (or
shall share the cost of a single arbitrator equally), with the costs of the
third arbitrator and the proceeding itself shared equally between the parties;

 

43



--------------------------------------------------------------------------------

(ix) All aspects of the arbitration shall be treated as confidential. Neither
the parties or the arbitrator(s) may disclose the existence, content or results
of the arbitration, except as necessary to comply with legal or regulatory
requirements. Before making any such disclosure, a party shall give written
notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interests;

 

(x) The result of the arbitration will be binding on the parties, and judgment
on the arbitrator(s)’ award may be entered in any court of competent
jurisdiction;

 

(xi) Each party is required to continue to perform its obligations under this
Agreement pending final resolution of any dispute arising out of or connected to
this Agreement.

 

26. ASSIGNMENT. This Agreement may not be assigned by either party, by operation
of law or otherwise, without the prior written consent of the other party,
provided that either party may freely assign this Agreement (i) in connection
with a merger or the sale of all or substantially all of such party’s assets,
stock or securities, or (ii) to any third party that acquires all of the assets
of the division of a party that manages or controls the performance of this
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
will inure to the benefit of the parties and their respective permitted
successors and assigns.

 

27. INDEPENDENT PRINCIPALS. Enterprise and Radiant are independent principals in
all actions contemplated by this Agreement. This Agreement shall not be
construed to create or authorize any partnership, joint venture or agency
relationship, nor to authorize either party hereto to make any commitment or
agreement binding on the other party hereto, without such other party’s prior
written consent. Neither party hereto shall act as an agent of the other, and
neither Enterprise nor Radiant shall guarantee or become in any way responsible
for the obligations, debts or expenses of the other. The conduct of each party’s
business shall be determined by its own independent business judgment and
discretion, subject, however, to the terms and conditions of this Agreement. In
addition, each party acknowledges that as independent contractors, neither it
nor its employees are covered under the other party’s workers’ compensation
insurance or unemployment insurance coverage.

 

28. AUDIT. During the term of this Agreement and for a period of two years
thereafter, Enterprise, or its designee, shall have the right to inspect
Radiant’s books and records and reasonably perform other evaluations of
Radiant’s performance hereunder to verify Radiant’s compliance with the terms
and conditions of this Agreement and to ensure that Radiant maintains uniformity
and high quality standards in distributing and supporting the Software. Such
audits shall take place during normal business hours, upon two days advance
notice to Radiant. Enterprise shall not disclose to third parties any
Proprietary Information or trade secrets of Radiant that may be determined in
the course of such audit, other than as may be necessary to enforce this
Agreement. Radiant agrees to retain all records and information relevant to any
such audits and Radiant’s performance hereunder for a period of five years after
termination of this Agreement. During the term of this Agreement, and for a
period of two years thereafter, Radiant shall have the right to inspect
Enterprise’s books and records and reasonably perform other evaluations solely
to evaluate Enterprise’s performance hereunder and to verify Enterprise’s
compliance with Section 5.12 and Enterprise’s obligation to provide the Legacy
Services. Such

 

44



--------------------------------------------------------------------------------

audits shall take place during normal business hours, upon two days advance
notice to Enterprise. Radiant shall not disclose to third parties any
Proprietary Information or trade secrets of Enterprise that may be determined in
the course of such audit, other than as may be necessary to enforce this
Agreement. Enterprise agrees to retain all records and information relevant to
any such audits and Enterprise’s performance hereunder for a period of five
years after termination of this Agreement.

 

29. INSOLVENCY. No Person other than Radiant shall have or acquire any right(s)
licensed to Radiant hereunder by virtue of any bankruptcy, insolvency or
assignment for the benefit of creditors or reorganization proceedings, or any
receivership or other such similar legal process, either under attachment,
execution or otherwise, or in any manner whatsoever growing out of any
proceeding or suit, without the prior written consent of Enterprise. No Person
other than Enterprise shall have or acquire any right(s) licensed to Enterprise
hereunder (other than with respect to the Epsilon Code) by virtue of any
bankruptcy, insolvency or assignment for the benefit of creditors or
reorganization proceedings, or any receivership or other such similar legal
process, either under attachment, execution or otherwise, or in any manner
whatsoever growing out of any proceeding or suit, without the prior written
consent of Radiant; provided, however, that any Person that acquires any
interest in the Epsilon Code pursuant to this paragraph shall use such interest
only to provide support to Alltel. In the event of any such proceeding being had
or taken by or against Radiant or any assignee or successor in interest of
Radiant under any provision of law, or for the involuntary winding up of Radiant
or any assignee or successor in interest of Radiant, without such proceeding
being dismissed or such levies released within 60 days therefrom, Enterprise
shall have the option of terminating this Agreement immediately. In the event of
any proceedings to wind up or dissolve Radiant or any assignee or successor in
interest of Radiant, Enterprise shall have the option of terminating this
Agreement immediately.

 

30. NOTICES. All notices and other communications required or permitted to be
given under this Agreement (other than orders and invoices) shall be in writing
and shall be considered effective (i) three days following deposit of same into
the United States mail (certified mail, postage pre-paid, return receipt
requested) or (ii) on the date of delivery for hand delivery, or (iii) on the
date after delivery to an overnight express mail service in each case to the
party for whom such writing or communication is intended. All orders and
invoices shall be in writing and shall be considered effective: (a) three days
following deposit of same into the United States mail (regular mail or certified
mail, postage prepaid, return receipt requested); (b) when delivered, if by hand
delivery; (c) when receipt is confirmed, if by facsimile, (d) when received, if
by e-mail; or (e) on the date after delivery to an overnight express courier
service, in each case, to the party for whom such writing or other communication
was intended. All such notices shall be addressed as shown below or to such
other address as may be designated by a party hereto by written notice to the
other party; provided, however, that all invoices submitted by Enterprise shall
be addressed or directed to the attention of the Radiant Accounts Payable
Manager. Addresses for notices are as follows:

 

 

If to Radiant:

 

If to Enterprise:

Radiant Systems, Inc.

 

Wave Enterprise Systems, Inc.

3295 Brookside Parkway

 

3905 Brookside Parkway

Alpharetta, Georgia 30022

 

Alpharetta, Georgia 30022

 

45



--------------------------------------------------------------------------------

Attention: Legal Department

 

Attention: General Counsel

Facsimile: 770-619-4817

 

Facsimile: [            ]

E-mail: jgraves@radiantsystems.com

 

E-mail: [            ]

With a copy to:

 

With a copy to:

Smith, Gambrell & Russell, LLP

 

Kilpatrick Stockton LLP

Suite 3100, Promenade II

 

1100 Peachtree Street

1230 Peachtree Street, N.E.

 

Suite 2800

Atlanta, Georgia 30309-3592

 

Atlanta, Georgia 30309-4530

Attention: Richard Greenstein, Esq.

 

Attention: James D. Steinberg, Esq.

Facsimile: 404-685-6923

 

Facsimile: 404-541-3399

E-Mail: rgreenstein@sgrlaw.com

 

E-mail: jsteinberg@kilpatrickstockton.com

 

31. FORCE MAJEURE. Neither party will be liable for any default or delay in the
performance of its obligations hereunder: (i) if and to the extent that such
default or delay arises out of causes beyond its reasonable control, including
default or delay of the other party, acts of God, acts of war, acts of
governmental authority, acts of public enemy, insurrection, floods, fires,
terrorism and riots (each, a “Force Majeure Event”); and (ii) provided such
default or delay could not have been prevented by reasonable precautions and
cannot reasonably be circumvented by the non-performing party through the use of
alternative sources, work-around plans or other means. Upon the occurrence of a
Force Majeure Event, each party shall be excused from further performance or
observance of the obligations affected so long as such circumstances caused by
the Force Majeure Event prevail and the parties use their reasonable efforts to
promptly recommence performance or observance of said obligations. The party
claiming excuse by Force Majeure so affected in its performance will immediately
notify the other by telephone to be confirmed in writing within five days of the
inception of the Force Majeure Event and describe at a reasonable level the
detail of the circumstances causing such delay. A Force Majeure Event will not
relieve either party’s payment obligations hereunder except to the extent
banking services are interrupted during the Force Majeure Event.

 

32. COMPLIANCE WITH LAW. Enterprise and Radiant will comply with all applicable
international, national, state, regional and local laws and regulations,
including, without limitation, the United States Foreign Corrupt Practices Act,
in performing their respective duties hereunder and in any of their dealings
with respect to the Enterprise Products.

 

33. COMPLIANCE WITH U.S. EXPORT LAWS. Radiant shall comply with all applicable
laws concerning the exporting, importing and re-exporting of the Enterprise
Products, including, without limitation, the export control laws of the United
States of America and prevailing regulations which may be issued from time to
time.

 

34. WAIVER. Neither party shall, by mere lapse of time without giving notice or
taking other action hereunder, be deemed to have waived any breach by the other
party of any of the provisions of this Agreement. Furthermore, the waiver by
either party of a particular breach of this Agreement by the other party shall
not be construed as, or constitute a continuing waiver of such breach, or of
other breaches of the same or other provisions of this Agreement.

 

46



--------------------------------------------------------------------------------

35. SEVERABILITY. If any provision herein is declared invalid by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such invalidity so that the remainder of that provision and all remaining
provisions of this Agreement will continue in full force and effect and be
enforced to the maximum extent permitted by applicable law.

 

36. PUBLICITY. Subsequent to the Effective Date, neither party shall issue a
press release nor make reference to this Agreement in any publicly disseminated
advertising or other promotional materials (except for internal company
publications for confidential internal purposes), without prior written approval
of the other party, which shall not be unreasonably withheld, delayed or
conditioned; provided, however, that Enterprise may identify the Legacy Clients
as users of its products or services unless expressly prohibited by applicable
Legacy Contracts (in which case Radiant agrees to cooperate with Enterprise in
an effort to obtain the Legacy Clients’ consent to the same). Each party shall
have the right to review and approve all press releases, advertising or
promotional materials proposed by the other party that relate to this Agreement
or the relationship of the parties hereunder.

 

37. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed an original and all of which
together shall constitute one and the same instrument.

 

38. INSURANCE. Each party, at its own expense, shall provide and maintain
insurance during the term of this Agreement as follows:

 

(i) Statutory Workers’ Compensation coverage for all of its employees, including
occupational disease coverage, as required by applicable law, and employer’s
liability with limits of at least $1,000,000 bodily injury each accident,
$1,000,000 bodily injury by disease each employee and $1,000,000 bodily injury
by disease in the aggregate. The policy must be endorsed to include “all states”
coverage.

 

(ii) Liability Insurance (excluding automobile liability) written on an
“occurrence” basis with a combined single limit of at least $1,000,000 per
occurrence, and $2,000,000 in the aggregate for bodily injury and property
damage in a form providing coverage not less than a standard commercial general
liability policy including hazards of operation coverage, broad form property
damage liability coverage, products/completed operations coverage and broad form
contractual coverage with liability limits equal to at least the above limits.
Each party shall add the other as an additional insured under the Liability
Insurance policy.

 

(iii) Automobile Liability including protection for automobiles and trucks used
by such party, with a combined single limit of at least $1,000,000 per
occurrence for bodily injury and property damage. The policy must include
coverage for all hired, owned and non-owned vehicles.

 

(iv) Errors and Omissions Liability Insurance with a limit of not less than
$2,000,000 per occurrence and in the aggregate. Each party shall add the other
as an additional insured under the Errors and Omissions Liability Insurance
policy.

 

47



--------------------------------------------------------------------------------

(v) Employee Dishonesty and Computer Fraud Coverage for loss arising out of or
in connection with any fraudulent or dishonest acts committed by the employees
of such party, acting alone or in collusion with others, including the property
and funds of others in their care, custody or control, in a minimum amount of
$500,000.

 

All required insurance must be from companies with at least an A.M. Best rating
of “A-” or better and a financial category of “VII” or better and legally
qualified to issue such insurance. Each party shall furnish the other party with
satisfactory evidence of the required insurance prior to the commencement of
this Agreement. At least thirty (30) days’ prior written notice must be given to
the other party in the event of cancellation or material change to the
insurance.

 

39. ENTIRE AGREEMENT.

 

39.1 Review and Acceptance of Terms. Each of the parties hereto acknowledges
that it has read this Agreement and understands and agrees to be bound by its
terms.

 

39.2 Entire Agreement. Except as expressly provided herein, the parties agree
that this Agreement is the complete and exclusive statement of agreement
regarding the subject matter hereof, and this Agreement supersedes and cancels
all previous understandings, representations, conditions, warranties and all
other communications between the parties relating to subject matter of this
Agreement.

 

39.3 Exhibits. The terms and conditions of the Exhibits attached to this
Agreement are incorporated by reference and made a part of this Agreement.

 

39.4 Amendments. Except as expressly permitted herein to the contrary, this
Agreement may only be amended or supplemented by an instrument in writing signed
by authorized representatives of both parties.

 

39.5 Arms Length Transaction. The parties have, with the assistance of counsel,
entered into this Agreement in an arms-length transaction and it is presumed
that all parties drafted this Agreement and no word, term, or provision of this
Agreement will be construed against a party on the basis that such party drafted
this Agreement.

 

39.6 Reference; Interpretation. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phase “without limitation.” Unless the context otherwise requires, references in
this Agreement to Sections and Exhibits shall be deemed references to Sections
of, and Exhibits to, this Agreement. Unless the context otherwise requires, the
words “hereof”, “hereby” and “herein” and words of similar meaning when used in
this Agreement refer to this Agreement in its entirety and not to any particular
Section or provision of this Agreement.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Enterprise and Radiant have caused this Agreement to be
executed by their respective duly authorized representatives as of the Effective
Date.

 

WAVE ENTERPRISE SYSTEMS, INC.

     

RADIANT SYSTEMS, INC.

By:                                                                             

     

By:                                                                           

(Authorized Signature)

     

(Authorized Signature)

Name (Print):                                                          

     

Name (Print):                                                       

Title:                                                                          

     

Title:                                                                       

Date:                                                                          

     

Date:                                                                       

 

49